


Exhibit 10.3

 

EXECUTION COPY

 

AMENDED AND RESTATED RECEIVABLES SALE AND SERVICING AGREEMENT

 

Dated as of March 17, 2009

 

by and among

 

EACH OF THE ENTITIES PARTY HERETO FROM TIME TO TIME

AS ORIGINATORS,

 

GGRC CORP.,

 

as Buyer,

 

and

 

GEORGIA GULF CORPORATION,

 

as Servicer

 

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS AND INTERPRETATION

2

 

 

 

 

Section 1.01.

Definitions

2

Section 1.02.

Rules of Construction

2

 

 

 

 

ARTICLE II

TRANSFERS OF RECEIVABLES

2

 

 

 

 

Section 2.01.

Agreement to Transfer

2

Section 2.02.

Grant of Security Interest

4

Section 2.03.

Originators Remain Liable

5

Section 2.04.

Sale Price Credits

5

 

 

 

 

ARTICLE III

CONDITIONS PRECEDENT

5

 

 

 

 

Section 3.01.

Conditions Precedent to Initial Transfer

5

Section 3.02.

Conditions Precedent to all Transfers

6

Section 3.03.

Conditions Precedent to Initial Sales from New Originators

7

 

 

 

 

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

7

 

 

 

 

Section 4.01.

Representations and Warranties of the Transaction Parties

7

Section 4.02.

Affirmative Covenants of the Originators

15

Section 4.03.

Negative Covenants of the Originators

20

Section 4.04.

Breach of Representations, Warranties or Covenants

23

 

 

 

 

ARTICLE V

INDEMNIFICATION

24

 

 

 

 

Section 5.01.

Indemnification

24

Section 5.02.

Indemnities by the Servicer

26

 

 

 

 

ARTICLE VI

MISCELLANEOUS

27

 

 

 

 

Section 6.01.

Notices

27

Section 6.02.

No Waiver; Remedies

28

Section 6.03.

Successors and Assigns

29

Section 6.04.

Termination; Survival of Obligations

29

Section 6.05.

Complete Agreement; Modification of Agreement

30

Section 6.06.

Amendments and Waivers

30

Section 6.07.

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

30

Section 6.08.

Counterparts

31

Section 6.09.

Severability

31

Section 6.10.

Section Titles

32

Section 6.11.

No Setoff

32

Section 6.12.

Confidentiality

32

Section 6.13.

Further Assurances

33

Section 6.14.

Fees and Expenses

33

Section 6.15.

Nonrecourse Obligations

33

 

i

--------------------------------------------------------------------------------


 

Section 6.16.

Interpretation

34

Section 6.17.

Amendment and Restatement

34

 

 

 

 

ARTICLE VII

SERVICER PROVISIONS

34

 

 

 

 

Section 7.01.

Appointment of the Servicer

34

Section 7.02.

Duties and Responsibilities of the Servicer

35

Section 7.03.

Collections on Receivables

35

Section 7.04.

Covenants of the Servicer

36

Section 7.05.

Reporting Requirements of the Servicer

40

 

 

 

 

ARTICLE VIII

EVENTS OF SERVICER TERMINATION

41

 

 

 

 

Section 8.01.

Events of Servicer Termination

41

 

 

 

 

ARTICLE IX

SUCCESSOR SERVICER PROVISIONS

43

 

 

 

 

Section 9.01.

Servicer Not to Resign

43

Section 9.02.

Appointment of the Successor Servicer

43

Section 9.03.

Duties of the Servicer

43

Section 9.04.

Effect of Termination or Resignation

44

Section 9.05.

Power of Attorney

44

Section 9.06.

No Proceedings

44

 

ii

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED RECEIVABLES SALE AND SERVICING AGREEMENT (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
this “Agreement”) is entered into as of March 17, 2009, by and among each of the
persons signatory hereto from time to time as Originators (each an “Originator”
and, collectively, the “Originators”), GEORGIA GULF CORPORATION (“Parent”), a
Delaware corporation, in its capacity as servicer hereunder (in such capacity,
the “Servicer”) and GGRC CORP., a Delaware corporation (“Buyer”).

 

RECITALS

 

A.            The Buyer is a special purpose corporation.

 

B.            Buyer has been formed for the sole purposes of purchasing all
Receivables originated by each Originator and selling undivided interests in
such Receivables to the Purchasers under the Purchase Agreement.

 

C.            Each Originator intends to sell, and Buyer intends to purchase,
such Receivables, from time to time, as described herein.

 

D.            In addition, Parent may, from time to time, contribute capital to
Buyer in the form of Contributed Receivables or cash.

 

E.             Parent, in its capacity as an Originator, together with Georgia
Gulf Chemicals & Vinyls, LLC, Georgia Gulf Lake Charles, LLC and Royal Mouldings
Limited (collectively with Parent, the “Existing Originators”) and the Buyer are
parties to that certain Receivables Sale Agreement dated as of November 15,
2002, as amended from time to time (the “Existing Sale Agreement”) pursuant to
which the Existing Originators sold and assigned or, in the case of Parent,
contributed to the Buyer all of such Existing Originator’s right, title and
interest to its Receivables from time to time thereunder.

 

F.             The parties to the Existing Sale Agreement wish to amend and
restate the Existing Sale Agreement in its entirety (but this Agreement shall
not constitute a novation of the Existing Sale Agreement).

 

G.            Each Originator party hereto which is not an Existing Originator
(collectively, the “New Originators”) wishes to become party hereto in order to
set forth the terms and conditions under which such New Originators may
hereafter sell and assign to the Buyer Receivables, and each Existing Originator
agrees to such New Originators becoming party hereto.

 

H.            In order to effectuate the purposes of this Agreement and the
Purchase Agreement, Buyer desires to appoint Parent to service, administer and
collect the Transferred Receivables and Parent is willing to act in such
capacity as Servicer hereunder on behalf of the Buyer and the Purchasers on the
terms and conditions set forth herein.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I
DEFINITIONS AND INTERPRETATION

 

Section 1.01.          Definitions.  Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in Annex X.

 

Section 1.02.          Rules of Construction.  For purposes of this Agreement,
the rules of construction set forth in Annex X shall govern.  All Appendices
hereto, or expressly identified to this Agreement, are incorporated herein by
reference and, taken together with this Agreement, shall constitute but a single
agreement.

 

ARTICLE II
TRANSFERS OF RECEIVABLES

 

Section 2.01.          Agreement to Transfer.

 

(a)           Receivables Transfers.  Prior to the Effective Date, each Existing
Originator sold, assigned, transferred, conveyed or contributed to the Buyer,
without recourse (except to the extent provided in the Existing Sale Agreement)
such Existing Originator’s right, title and interest in and to all Receivables
existing or arising from time to time prior to the Effective Date.  Subject to
the terms and conditions hereof, each Originator agrees to sell (without
recourse except to the limited extent specifically provided herein) or (in the
case of the Parent) contribute to Buyer, commencing on the Effective Date in the
case of each Existing Originator and commencing on the applicable Initial Sale
Date with respect to each New Originator and on each Business Day thereafter
until the Facility Termination Date) (each such date, a “Transfer Date”), all
Receivables owned by it on each such Transfer Date (to the extent not already
sold, assigned, transferred, conveyed or contributed pursuant to the Existing
Sale Agreement), and Buyer agrees to purchase or acquire as a capital
contribution all such Receivables on each such Transfer Date.  All such
Transfers by an Originator to Buyer shall collectively be evidenced by a
certificate of assignment substantially in the form of Exhibit 2.01(a) (each, a
“Receivables Assignment,” and collectively, the “Receivables Assignments”). 
Each Existing Originator and Buyer shall execute and deliver a Receivables
Assignment on or before the Effective Date, and each New Originator and Buyer
shall execute and deliver a Receivables Assignment on or before the Initial Sale
Date with respect to such New Originator.

 

(b)           Determination of Sold Receivables.  On and as of each Transfer
Date, all Receivables then owned by each Originator and not previously acquired
by Buyer (or that have not been contributed to Buyer in accordance with
Section 2.01(d)), shall be sold immediately upon their creation to Buyer (each
such Receivable sold immediately upon its creation pursuant to this
Section 2.01(b), individually, a “Sold Receivable” and, collectively, the “Sold
Receivables”).

 

2

--------------------------------------------------------------------------------


 

(c)           Payment of Sale Price.  (i)  In consideration for each Sale of
Sold Receivables hereunder, Buyer shall pay to the Originator thereof on the
Transfer Date therefor the applicable Sale Price therefor (x) in Dollars in
immediately available funds or (y) with the proceeds of a Subordinated Loan as
provided in clause (ii) below.  All cash payments by Buyer under this
Section 2.01(c)(i) shall be effected by means of a wire transfer on the day when
due to such account or accounts as the Originators may designate from time to
time.

 

(ii)           To the extent that the Sale Price of Sold Receivables exceeds the
amount of cash then available to Buyer, each applicable Originator hereby agrees
to make a subordinated loan (each, a “Subordinated Loan”) to Buyer in an amount
not to exceed the lesser of (i) the amount of such excess in satisfaction of the
equivalent portion of the Sale Price not paid in cash and (ii) the maximum
Subordinated Loan that could be borrowed without rendering Buyer’s Net Worth
less than the Required Capital Amount.  Notwithstanding the foregoing,  no
Canadian Originator shall make Subordinated Loans, and such Canadian Originator
shall be entitled to be paid the Sale Price in cash, unless and until Parent
otherwise elects by written notice to the Buyer and the Administrative Agent and
such Subordinated Loans are subject to such terms as are acceptable to the
Canadian Originator, Buyer and Administrative Agent to ensure that interest
payments on such Subordinated Loans will not be subject to withholding tax,
deduction or other Charge.  The Subordinated Loans of an Originator shall be
evidenced by a subordinated promissory note substantially in the form of
Exhibit 2.01(c)(ii) hereto (a “Subordinated Note”) executed by Buyer and payable
to such Originator.  Each Subordinated Loan shall bear interest and be payable
as provided in the related Subordinated Note.

 

(d)           Determination of Contributed Receivables.  Prior to the delivery
of an Election Notice, on each Transfer Date on which Buyer cannot pay the Sale
Price therefore in cash or with Subordinated Loans, the Parent shall identify
Receivables then owned by the Originators which have not been previously
acquired by Buyer, and the Parent shall, unless the Parent delivers an Election
Notice on such date, contribute such Receivables as a capital contribution to
the Buyer (each such contributed Receivable, individually, a “Contributed
Receivable,” and collectively, the “Contributed Receivables”), to the extent
Buyer cannot so pay the Sale Price therefor in cash or through Subordinated
Loans pursuant to the foregoing clause (c).  Notwithstanding the foregoing,
Parent shall not be obligated to make additional contributions to Buyer at any
time.  If on any Transfer Date (i) the Parent elects not to contribute
Receivables to Buyer when the Buyer cannot pay the Sale Price therefore in cash
or through Subordinated Loans, or (ii) any Originator does not sell (or in the
case of the Parent, sell or contribute) all of its then owned Receivables to
Buyer, the Parent shall deliver to Buyer not later than 5:00 p.m. (New York
time) on the Business Day immediately preceding such Transfer Date a notice of
election thereof (each such notice, an “Election Notice”).

 

(e)           Ownership of Transferred Receivables.  On and after each Transfer
Date and after giving effect to the Transfers to be made on each such date,
Buyer shall own the Transferred Receivables and no Originator shall take any
action inconsistent with such ownership nor shall any Originator claim any
ownership interest in such Transferred Receivables.

 

(f)            Reconstruction of General Trial Balance.  If at any time any
Originator fails to generate its General Trial Balance, Buyer shall have the
right to reconstruct such General Trial

 

3

--------------------------------------------------------------------------------


 

Balance so that a determination of the Sold Receivables and Contributed
Receivables can be made pursuant to Section 2.01(b).  Each Originator agrees to
cooperate with such reconstruction, including by delivery to Buyer, upon Buyer’s
request, of copies of all Records; provided, that, unless a Termination Event
has occurred and is continuing, the Originators shall not have to assist in the
reconstruction of the General Trial Balance more frequently than once per
calendar month.

 

(g)           Servicing of Receivables.  So long as no Event of Servicer
Termination shall have occurred and be continuing and no Successor Servicer has
assumed the responsibilities and obligations of the Servicer pursuant to
Section 9.02, the Servicer shall (i) conduct the servicing, administration and
collection of the Transferred Receivables and shall take, or cause to be taken,
all such actions as may be necessary or advisable to service, administer and
collect the Transferred Receivables, all in accordance with (A) the terms of
this Agreement, (B) customary and prudent servicing procedures for trade
receivables of a similar type and (C) all applicable laws, rules and
regulations, and (ii) hold all Contracts and other documents and incidents
relating to the Transferred Receivables in trust for the benefit of Buyer, as
the owner thereof, and for the sole purpose of facilitating the servicing of the
Transferred Receivables in accordance with the terms of this Agreement.  Buyer
hereby instructs the Servicer, and the Servicer hereby acknowledges, that the
Servicer shall hold all Contracts and other documents relating to such
Transferred Receivables in trust for the benefit of the Buyer and the Servicer’s
retention and possession of such Contracts and documents shall at all times be
solely in a custodial capacity for the benefit of the Buyer and its assigns and
pledgees.

 

(h)           Returned Items.  To the extent (i) any items in respect of
Collections of Transferred Receivables credited to a Lockbox Account are
subsequently returned or otherwise not collected by the related Lockbox Account
Bank (collectively, “Returned Items”) and (ii) an Originator makes a payment to
the related Lockbox Account Bank to reimburse such Lockbox Account Bank for such
Returned Items in accordance with the terms of the related Lockbox Account
Agreement, then (x) such Originator shall be deemed to have made a Subordinated
Loan to the Buyer in an amount equal to the amount paid by such Originator in
accordance with the terms of the related Lockbox Account Agreement to such
Lockbox Account Bank in respect of such Returned Items and (y) the outstanding
principal balance of the related Subordinated Note shall be increased by the
amount so paid by the Originator to the Lockbox Account Bank.

 

(i)            Lockbox Accounts.  Each Existing Originator hereby ratifies its
prior sale to the Buyer, and each New Originator as of the Initial Sale Date
with respect to such New Originator hereby transfers to Buyer, all of its
respective rights, title and interest in and to each Lockbox Account and each
Lockbox applicable to such Originator as set forth on Schedule 4.01(t) hereto.

 

Section 2.02.          Grant of Security Interest.  The parties hereto intend
that each Transfer shall be absolute and shall constitute a purchase and sale or
capital contribution, as applicable, and not a loan.  Notwithstanding the
foregoing, in addition to and not in derogation of any rights now or hereafter
acquired by Buyer under Section 2.01 hereof, the parties hereto intend that this
Agreement shall constitute a security agreement under applicable law and if a
court of competent jurisdiction determines that any transaction provided for
herein constitutes a loan and not a sale or capital contribution, as applicable,
that each Originator shall be deemed to have granted, and each Originator hereby
reaffirms the grant of any security interest under the Existing Sale

 

4

--------------------------------------------------------------------------------


 

Agreement and grants, to Buyer a continuing security interest in all of such
Originator’s right, title and interest in, to and under (i) the Transferred
Receivables and any Receivables purported to be transferred hereunder whether
now owned or hereafter acquired by such Originator and (ii) the Lockbox
Accounts, the Lockboxes and all funds on deposit therein to secure the
obligations of such Originator to Buyer hereunder (including, if and to the
extent that any Transfer is recharacterized as a transfer for security under
applicable law, the repayment of a loan deemed to have been made by Buyer to the
applicable Originator in the amount of the Sale Price with respect thereto,
including interest thereon at the Index Rate).

 

Section 2.03.          Originators Remain Liable.  It is expressly agreed by the
Originators that, anything herein to the contrary notwithstanding, each
Originator shall remain liable to the Obligor (and any other party to the
related Contract) under any and all of the Receivables originated by it and
under the Contracts therefor to observe and perform all the conditions and
obligations to be observed and performed by it thereunder.  Buyer shall not have
any obligation or liability to the Obligor or any other party to the related
Contract under any such Receivables or Contracts by reason of or arising out of
this Agreement or the granting herein of a Lien thereon or the receipt by Buyer
of any payment relating thereto pursuant hereto.  The exercise by Buyer of any
of its rights under this Agreement shall not release any Originator from any of
its respective duties or obligations under any such Receivables or Contracts. 
Buyer shall not be required or obligated in any manner to perform or fulfill any
of the obligations of any Originator under or pursuant to any such Receivable or
Contract, or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under any such Receivable or Contract, or to present or file any
claims, or to take any action to collect or enforce any performance or the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

Section 2.04.          Sale Price Credits.  If on any day the Outstanding
Balance of a Receivable is reduced or canceled as a result of any Dilution
Factor then, in such event, the Buyer shall be entitled to a credit (each, a
“Sale Price Credit”) against the Sale Price otherwise payable hereunder in an
amount equal to the amount of such reduction or cancellation.  If the Facility
Termination Date has occurred or such Sale Price Credit exceeds the Sale Price
of the Receivables being sold by the applicable Originator on any such day, then
such Originator shall pay the remaining amount of such Sale Price Credit in cash
promptly (and in any event within one (1) Business Day) thereafter, provided
that if the Facility Termination Date has not occurred, the applicable
Originator shall be allowed to deduct the remaining amount of such Sale Price
Credit from any indebtedness owed to it under a Subordinated Note to the extent
permitted thereunder.

 

ARTICLE III
CONDITIONS PRECEDENT

 

Section 3.01.          Conditions Precedent to Initial Transfer.  The initial
Transfer hereunder on or after the Closing Date shall be subject to satisfaction
of each of the following conditions precedent:

 

(a)           Sale Agreement; Other Documents.  This Agreement or counterparts
hereof shall have been duly executed by, and delivered to, each Originator, the
Servicer and Buyer, and

 

5

--------------------------------------------------------------------------------


 

Buyer shall have received such information, documents, instruments, agreements
and legal opinions as Buyer shall request in connection with the transactions
contemplated by this Agreement, including all those identified in the Schedule
of Documents (except for items identified therein as applicable solely with
respect to a New Originator in which event such items may be delivered on or
prior to the Initial Sale Date for such New Originator).  The Parent shall have
executed in favor of the Buyer the Originator Support Agreement in the form
attached hereto as Exhibit 3.01(a).

 

(b)           Governmental Approvals.  Buyer shall have received
(i) satisfactory evidence that the Originators and the Servicer have obtained
all required consents and approvals of all Persons, including all requisite
Governmental Authorities, to the execution, delivery and performance of this
Agreement and the other Related Documents and the consummation of the
transactions contemplated hereby and thereby or (ii) an Officer’s Certificate
from each Originator and the Servicer in form and substance satisfactory to
Buyer affirming that no such consents or approvals are required.

 

(c)           Compliance with Laws.  Each Originator shall be in compliance with
all applicable foreign, federal, state, provincial and local laws and
regulations, including, without limitation, those specifically referenced in
Section 4.02(f).

 

(d)           Purchase Agreement Conditions.  Each of those conditions precedent
set forth in Section 3.01 of the Purchase Agreement shall have been satisfied or
waived in writing as provided therein.

 

Section 3.02.          Conditions Precedent to all Transfers.  Each Transfer
hereunder (including the initial Transfer) shall be subject to satisfaction of
the following further conditions precedent as of the Transfer Date therefor:

 

(a)           (i) the Administrative Agent shall not have declared the Facility
Termination Date to have occurred following the occurrence of a Termination
Event, and (ii) the Facility Termination Date shall not have otherwise
automatically occurred, in either event, in accordance with Section 9.01 of the
Purchase Agreement; and

 

(b)           each Originator shall have taken such other action, including
delivery of approvals, consents, opinions, documents and instruments to Buyer as
Buyer may reasonably request.

 

(c)           The acceptance by any Originator of the Sale Price for any Sold
Receivables and the contribution to Buyer of any Contributed Receivables on any
Transfer Date shall be deemed to constitute, as of any such Transfer Date, a
representation and warranty by such Originator that the conditions precedent set
forth in this Article III have been satisfied.  Upon any such acceptance or
contribution, title to the Transferred Receivables sold or contributed on such
Transfer Date shall be vested absolutely in Buyer, whether or not such
conditions were in fact so satisfied.

 

6

--------------------------------------------------------------------------------

 

Section 3.03.          Conditions Precedent to Initial Sales from New
Originators.  The initial  Transfer hereunder from any New Originator shall be
subject to satisfaction of the following further conditions precedent as of the
Initial Sale Date for such New Originator:

 

(a)           Sale Agreement; Other Documents.  Buyer shall have received such
information, documents, instruments, agreements and legal opinions as Buyer
shall reasonably request in connection with the initial transfer from such New
Originator, including a Receivables Assignment executed by such New Originator
and any other items identified in the Schedule of Documents with respect to such
New Originator and not previously delivered under Section 3.01(a).

 

(b)           Lockbox Agreements.  Buyer shall have received evidence reasonably
satisfactory to it that the Obligors of the Receivables to be sold by such New
Originator have been instructed to remit all payments with respect to such
Receivables for deposit in a Lockbox or Lockbox Account and shall have received
a duly executed Lockbox Account Agreement with respect to each such Lockbox
Account, and an updated Schedule 4.01(t) to include any additional accounts as a
result of the inclusion of sales by such New Originator.

 

(c)           Eligible Receivables.  Buyer shall have received written
confirmation from the Administrative Agent that the Administrative Agent has
satisfactorily completed its due diligence with respect to the Receivables to be
sold by such New Originator and approved such Receivables for purchase under the
Purchase Agreement.

 

(d)           Canadian Originator.  If the New Originator is a Canadian
Originator, Buyer shall have received written confirmation from the
Administrative Agent that the Administrative Agent has completed its due
diligence with respect to any cross-border tax and enforceability issues
relating to the sales of such Receivables under this Agreement, the form of
Subordinated Note (if any) to be issued in favor of the Canadian Originator and
the sales of interests in such Receivables under the Purchase Agreement.

 

ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 4.01.          Representations and Warranties of the Transaction
Parties.  To induce Buyer to purchase the Sold Receivables and to acquire the
Contributed Receivables, each Transaction Party, as applicable, makes the
following representations and warranties to Buyer as of the Closing Date (or in
the case of any Canadian Originator party hereof, as of the Initial Sale Date
with respect to the Canadian Originator) and, except to the extent otherwise
expressly provided below, as of each Transfer Date (including, with respect to
each New Originator, as of the applicable Initial Sale Date), each of which
shall survive the execution and delivery of this Agreement.

 

(a)           Corporate Existence; Compliance with Law.  Each Transaction Party
(i) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization; (ii) is duly qualified to conduct business and
is in good standing in each other jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to so qualify could not reasonably be expected to result in

 

7

--------------------------------------------------------------------------------


 

a Material Adverse Effect; (iii) has the requisite corporate power and authority
and the legal right to own, pledge, mortgage or otherwise encumber and operate
its properties, to lease the property it operates under lease, and to conduct
its business, in each case, as now, heretofore and proposed to be conducted;
(iv) has all licenses, permits, consents or approvals from or by, and has made
all filings with, and has given all notices to, all Governmental Authorities
having jurisdiction, to the extent required for such ownership, operation and
conduct, except where the failure to do any of the foregoing could not
reasonably be expected to result in a Material Adverse Effect; (v) is in
compliance with its articles or certificate of incorporation and by-laws; and
(vi) subject to specific representations set forth herein regarding ERISA,
Environmental Laws, tax laws and other laws, is in compliance with all
applicable provisions of law, except where the failure to so comply,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(b)           Jurisdiction of Organization; Executive Offices; Collateral
Locations; Corporate or Other Names; FEIN.  Each Originator is a registered
organization of the type and is organized under the laws of the State, Province
or other jurisdiction, as applicable, set forth in Schedule 4.01(b) (as
supplemented from time to time by written notice to Buyer and the Administrative
Agent) (which is its only jurisdiction of organization) and each such
Originator’s organizational identification number (if any), the current location
of such Originator’s chief executive office, principal place of business, other
offices, the warehouses and premises within which any records relating to the
Receivables is stored or located, and the locations of its records concerning
the Receivables are set forth in Schedule 4.01(b) and none of such locations has
changed within the past 12 months.  During the five years prior to the Closing
Date, except as set forth in Schedule 4.01(b), no Originator has been known as
or used any corporate, legal, fictitious or trade name.  In addition, Schedule
4.01(b) lists the federal employer identification number of each Originator
organized under the laws of the United States.

 

(c)           Corporate Power, Authorization, Enforceable Obligations.  The
execution, delivery and performance by each Transaction Party of this Agreement
and the other Related Documents to which it is a party and the creation and
perfection of all Transfers and Liens provided for herein and therein and,
solely with respect to clause (vii) below, the exercise by Buyer, or its assigns
of any of its rights and remedies under any Related Document to which it is a
party:  (i) are within such Person’s corporate power; (ii) have been duly
authorized by all necessary or proper corporate and shareholder action; (iii) do
not contravene any provision of such Person’s articles or certificate of
incorporation or by-laws; (iv) do not violate any law or regulation, or any
order or decree of any court or Governmental Authority, including, for greater
certainty, in the case of any Canadian Originator, the Personal Information
Protection and Electronic Documents Act (Canada) or any other applicable privacy
laws (collectively, “Privacy Laws”); (v) do not conflict with or result in the
breach or termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Person is a party or
by which such Person or any of its property is bound; (vi) do not result in the
creation or imposition of any Adverse Claim upon any of the property of such
Person; and (vii) do not require the consent or approval of any Governmental
Authority or any other Person, except those referred to in Section 3.01(b), all
of which will have been duly obtained, made or complied with prior to the
Effective Date.  Each of the Credit Agreement and the Parent’s public bond

 

8

--------------------------------------------------------------------------------


 

indentures expressly permits the sales of Receivables hereunder on the
understanding that Buyer is a separate entity.  On or prior to the Effective
Date, except as otherwise contemplated under Sections 3.01(a) and 3.03 with 
respect to the New Originators, each of the Related Documents shall have been
duly executed and delivered by each Transaction Party that is a party thereto
and on the Closing Date each such Related Document shall then constitute a
legal, valid and binding obligation of such Transaction Party, enforceable
against it in accordance with its terms.

 

(d)           No Litigation.  No Litigation is now pending or, to the knowledge
of any Transaction Party, threatened against any Transaction Party or any other
Subsidiary of the Parent that (i) challenges such Transaction Party’s right or
power to enter into or perform any of its obligations under the Related
Documents to which it is a party, or the validity or enforceability of any
Related Document or any action taken thereunder, (ii) seeks to prevent the
Transfer or pledge of any Receivable or the consummation of any of the
transactions contemplated under this Agreement or the other Related Documents or
(iii) is reasonably likely to be adversely determined and, if adversely
determined, could reasonably be expected to have a Material Adverse Effect. 
Except as set forth on Schedule 4.01(d), as of the Effective Date there is no
Litigation pending or threatened that seeks damages in excess of $10,000,000 or
injunctive relief against, or alleges criminal misconduct by, any Transaction
Party or any other Subsidiary of the Parent.

 

(e)           Solvency.  Both before and after giving effect to (i) the
transactions contemplated by this Agreement and the other Related Documents and
(ii) the payment and accrual of all prior and current transaction costs by such
Transaction Party in connection with the foregoing, such Transaction Party is
and will be Solvent.  After giving effect to the sale and contribution of
Transferred Receivables by such Transaction Party and other payments and
transactions contemplated on such Transfer Date, such Transaction Party is and
will be Solvent.

 

(f)            Material Adverse Effect.  Since December 31, 2007, except as
otherwise disclosed in Parent’s most recent 10-Q filing with the SEC and any 8-K
filings since the date of such 10-Q filing, (i) no Transaction Party has
incurred any obligations, contingent or non-contingent liabilities, liabilities
for Charges, long-term leases or unusual forward or long-term commitments that,
alone or in the aggregate, could reasonably be expected to have a Material
Adverse Effect, (ii) no contract, lease or other agreement or instrument has
been entered into by any Transaction Party or has become binding upon any
Transaction Party’s assets and no law or regulation applicable to any
Transaction Party has been adopted that has had or could reasonably be expected
to have a Material Adverse Effect, (iii) no Transaction Party is in default and
no third party is in default under any material contract, lease or other
agreement or instrument to which such Transaction Party is a party, and (iv) no
event has occurred that alone or together with other events could reasonably be
expected to have a Material Adverse Effect.

 

(g)           Ownership of Receivables; Liens.  Each Originator owns each
Receivable originated or acquired by it free and clear of any Adverse Claim
(other than any Adverse Claim created under the Credit Agreement or expressly
subordinated thereto and which is released automatically upon the conveyance of
such Receivable hereunder) and, from and after each Transfer Date, Buyer will
acquire valid and properly perfected title to and the sole record and beneficial
ownership interest in each Transferred Receivable purchased or otherwise
acquired on such date, free and clear of any Adverse Claim or restrictions on
transferability.  Each Originator

 

9

--------------------------------------------------------------------------------


 

has received all assignments, bills of sale and other documents, and has duly
effected all recordings, filings and other actions necessary to establish,
protect and perfect such Originator’s right, title and interest in and to the
Receivables originated or acquired by it and its other properties and assets. 
Each Originator has rights in and full power to transfer its Receivables
hereunder.  No effective financing statements or other similar instruments are
of record in any filing office listing any Originator as debtor and covering the
Transferred Receivables except with respect to the Liens granted to Buyer
hereunder.

 

(h)           Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Debt.  Except as set forth in Schedule 4.01(h), no Originator has any
Subsidiaries, is engaged in any joint venture or partnership with any other
Person or is an Affiliate of any Person.  All of the issued and outstanding
Stock of each Originator is directly or indirectly owned by the Parent.  There
are no outstanding rights to purchase options, warrants or similar rights or
agreements pursuant to which any Originator may be required to issue, sell,
repurchase or redeem any of its Stock or other equity securities or any Stock or
other equity securities of its Subsidiaries.  All outstanding Debt of each
Originator as of the Effective Date is described on Schedule 4.01(h).

 

(i)            Taxes.  All material tax returns, reports and statements,
including information returns, required by any Governmental Authority to be
filed by any Transaction Party or any other member of the Parent Group have been
filed with the appropriate Governmental Authority and all Charges have been paid
prior to the date on which any fine, penalty, interest or late charge may be
added thereto for nonpayment thereof (or any such fine, penalty, interest, late
charge or loss has been paid), excluding Charges or other amounts being
contested in accordance with Section 4.02(k).  Proper and accurate amounts have
been withheld by each Transaction Party and each such member from its respective
employees for all periods in full and complete compliance with all applicable
federal, state, provincial, local and foreign laws and such withholdings have
been timely paid to the respective Governmental Authorities.  Schedule
4.01(i) sets forth as of the Closing Date (i) those taxable years for which any
Transaction Party’s or any such member’s tax returns are currently being audited
by the IRS or any other applicable Governmental Authority and (ii) any
assessments or threatened assessments in connection with such audit or otherwise
currently outstanding.  Except as described on Schedule 4.01(i), no Transaction
Party or any such member has executed or filed with the IRS or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for assessment or collection of any Charges.  No
Transaction Party or any such member and their respective predecessors are
liable for any Charges:  (A) under any agreement (including any tax sharing
agreements) or (B) to the best of  each Transaction Party’s knowledge, as a
transferee.  As of the Closing Date, no Transaction Party has agreed or been
requested to make any adjustment under IRC Section 481(a), by reason of a change
in accounting method or otherwise, that would have a Material Adverse Effect.

 

(j)            Intellectual Property.  As of the Effective Date (and, in the
case of any New Originator, as of the Initial Sale Date with respect to such New
Originator), each Originator owns or has rights to use all intellectual property
necessary to continue to conduct its business as now or heretofore conducted by
it or proposed to be conducted by it.  Each Originator conducts its business and
affairs without infringement of or interference with any intellectual property
of any other Person.  As of the Effective Date (and, in the case of each New
Originator, as of the applicable Initial Sale Date), except as set forth in
Schedule 4.01(j), no Originator is aware of

 

10

--------------------------------------------------------------------------------


 

any infringement or claim of infringement by others of any material intellectual
property of any Originator.  No license or approval is required for Buyer or its
assignee (including the Administrative Agent) to use any programs used by the
Originators in the servicing of the Receivables other than those which have been
obtained and are in full force and effect.

 

(k)           Full Disclosure.  All information provided by or on behalf of any
Transaction Party pursuant to this Agreement, any of the other Related
Documents, or any other written statement or information furnished by or on
behalf of any Transaction Party to Buyer relating to this Agreement, the Sold
Receivables or any of the other Related Documents, in each case, taken as a
whole, is true and accurate as of its date in every material respect, and none
of this Agreement, any of the other Related Documents, or any other written
statement or information furnished by or on behalf of any Transaction Party to
Buyer relating to this Agreement or any of the other Related Documents, in each
case, taken as a whole, is misleading as of its date as a result of the failure
to include therein a material fact.  All information prepared by or on behalf of
any Transaction Party pursuant to this Agreement, any of the other Related
Documents, or any written statement furnished to Buyer has been prepared in good
faith by management of the applicable Transaction Party, as the case may be,
with the exercise of reasonable diligence.

 

(l)            Notices to Obligors.  Each Originator has directed (or, in the
case of any New Originator shall have directed on or prior to the applicable
Initial Sale Date) all Obligors of Transferred Receivables originated by it to
remit all payments with respect to such Receivables for deposit in a Lockbox or
Lockbox Account.

 

(m)          ERISA.  Each Originator and its respective ERISA Affiliates are in
material compliance with ERISA and have not incurred and do not expect to incur
any liabilities (except for premium payments arising in the ordinary course of
business) under Title IV of ERISA.  Each Canadian Originator that administers a
defined benefit pension plan complies with applicable pension benefits standards
legislation and applicable laws and does not expect to incur any liabilities in
respect of a wind up, in whole or in part, of a defined benefit pension plan.

 

(n)           Brokers.  No broker or finder acting on behalf of any Transaction
Party was employed or utilized in connection with this Agreement or the other
Related Documents or the transactions contemplated hereby or thereby and no
Transaction Party has any obligation to any Person in respect of any finder’s or
brokerage fees in connection herewith or therewith.

 

(o)           Margin Regulations.  No Transaction Party is engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security” as such terms are defined in Regulations T, U or X of the Federal
Reserve Board as now and from time to time hereafter in effect (such securities
being referred to herein as “Margin Stock”).  No Transaction Party owns any
Margin Stock, and no portion of the proceeds of the Sale Price from any Sale
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock, for the purpose of reducing or retiring any Debt that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any portion of such proceeds to be considered a
“purpose credit” within the meaning of Regulations T, U or X of the Federal
Reserve Board.  No Transaction Party will take or permit to be taken any action
that might cause any Related Document to violate any regulation of the Federal
Reserve Board.

 

11

--------------------------------------------------------------------------------


 

(p)           Nonapplicability of Bulk Sales Laws.  No transaction contemplated
by this Agreement or any of the other Related Documents requires compliance with
any bulk sales act or similar law.

 

(q)           Investment Company Act Exemptions.  Each purchase of Transferred
Receivables under this Agreement constitutes a purchase or other acquisition of
notes, drafts, acceptances, open accounts receivable or other obligations
representing part or all of the sales price of merchandise, insurance or
services within the meaning of Section 3(c)(5) of the Investment Company Act.

 

(r)            Government Regulation.  No Transaction Party is an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act.  No Transaction Party is subject to regulation under the Federal
Power Act, or any other federal or state statute that restricts or limits its
ability to incur Debt or to perform its obligations hereunder or under any other
Related Document.

 

(s)           Books and Records; Minutes.  The by-laws or the certificate or
articles of incorporation of each Originator require it to maintain (i) books
and records of account and (ii) minutes of the meetings and other proceedings of
its Stockholders and board of directors (or an analogous governing body).

 

(t)            Deposit and Disbursement Accounts.  Schedule 4.01(t) lists all
banks and other financial institutions at which any Originator or the Servicer
maintains deposit accounts established for the receipt of collections on
accounts receivable, including any Lockbox Accounts, and such schedule correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

 

(u)           Representations and Warranties in Other Related Documents.  Each
of the representations and warranties of each Transaction Party contained in the
Related Documents (other than this Agreement) is true and correct and such
Transaction Party hereby makes each such representation and warranty to, and for
the benefit of, the Buyer as if the same were set forth in full herein.  Each
Transaction Party consents to the assignment of Buyer’s rights with respect to
all such representations and warranties to the Administrative Agent and the
Purchasers (and their respective successors and assigns) pursuant to the
Purchase Agreement as more fully described in Section 6.03 below.

 

(v)           Receivables.  With respect to each Transferred Receivable acquired
by the Buyer hereunder or currently owned and acquired by Buyer pursuant to the
Existing Sale Agreement:

 

(i)            Each Transferred Receivable included in any Investment Base
Certificate, Monthly Report, Weekly Report or Daily Report, as applicable, as an
Eligible Receivable, as of the applicable Transfer Date therefor, satisfied the
criteria for an Eligible Receivable;

 

12

--------------------------------------------------------------------------------


 

(ii)           immediately prior to its transfer to Buyer, such Receivable was
owned by the Originator thereof free and clear of any Adverse Claim, and such
Originator had the full right, power and authority to sell, contribute, assign,
transfer and pledge its interest therein as contemplated under this Agreement
and the other Related Documents and, upon such Transfer, Buyer will acquire
valid and properly perfected title to and the sole legal and beneficial
ownership interest in such Receivable, free and clear of any Adverse Claim and,
following such Transfer, such Receivable will not be subject to any Adverse
Claim as a result of any action or inaction on the part of such Originator;

 

(iii)          the Transfer of each such Receivable pursuant to this Agreement
(or, if applicable, the Existing Sale Agreement) and the Receivables Assignment
executed by the Originator thereof constitutes, as applicable, a valid sale,
contribution, transfer, assignment, setover and conveyance to Buyer of all
right, title and interest of such Originator in and to such Receivable; and

 

(iv)          the Originator of such Receivable has no knowledge of any fact
(including Dilution Factors and any defaults by the Obligor thereunder on any
other Receivable) that would cause it or should have caused it to expect that
payments on such Receivable will be materially impaired.

 

(w)          Fair Value.  With respect to each Sold Receivable acquired by the
Buyer hereunder, (i) the consideration received from the Buyer in respect of
such Sold Receivable represents adequate consideration and fair and reasonably
equivalent value for such Sold Receivable as of the applicable Transfer Date and
(ii) such consideration is not less than the fair market value of such Sold
Receivables, in each case, as of the applicable Transfer Date and taking into
account any increase in the outstanding balance of the Subordinated Note.

 

(x)            Supplementary Representations.

 

(i)            Receivables; Accounts.

 

(A)          Each Receivable constitutes an “account” or a “payment intangible”
within the meaning of the applicable UCC and, in the case of any Canadian
Originator, each such Receivable also constitutes an “account” within the
meaning of the PPSA.

 

(B)           Each Lockbox Account constitutes a “deposit account” within the
meaning of the applicable UCC.

 

(ii)           Creation of Security Interest.  Immediately prior to the sale or
contribution of each Receivable hereunder, the Originators own and have good and
marketable title to such Receivables and the Collections free and clear of any
Adverse Claim other than any Adverse Claim which is automatically released upon
the conveyance of such Receivable to Buyer.  Pursuant to the Existing Sale
Agreement, the Originators transferred to Buyer all of their right, title and
interest in and to the Lockboxes and the Lockbox Accounts.  This Agreement
creates a valid and continuing security interest (as defined in the applicable
UCC and, in the case of any Canadian Originator, as defined in the PPSA) in

 

13

--------------------------------------------------------------------------------


 

the Transferred Receivables and the Collections in favor of the Buyer, which
security interest is prior to all other Adverse Claims and is enforceable as
such as against any creditors of and purchasers from the Originators.

 

(iii)          Perfection.  On or prior to the Effective Date, the Originators
have caused the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law and entered
into Lockbox Account Agreements in order to perfect the sale of the Transferred
Receivables from the Originators to the Buyer pursuant to this Agreement.

 

(iv)          Priority.

 

(A)          Other than the transfer of the Transferred Receivables by the
Originators to the Buyer pursuant to this Agreement or the Existing Sale
Agreement, and other than any grant of security interest in Receivables pursuant
to the “Domestic Security Agreement” or “Canadian Security Agreement” referred
to in the Credit Agreement or pursuant to a security agreement expressly
subordinated thereto each of which is released automatically upon the conveyance
of such Receivable hereunder, no Originator has pledged, assigned, sold,
conveyed, or otherwise granted a security interest in any of the Receivables,
the Lockbox Accounts or the Lockboxes to any other Person.

 

(B)           No Originator has authorized, or is aware of, any filing of any
financing statement against any Originator that includes a description of
collateral covering the Receivables or any other assets transferred to the Buyer
hereunder, other than (i) any financing statement filed pursuant to the
“Domestic Security Agreement” or “Canadian Security Agreement” referred to in
the Credit Agreement the security interests evidenced by which are released
automatically upon the conveyance of Receivables hereunder), (ii) financing
statements filed pursuant to this Agreement and the Purchase Agreement, or
(iii) financing statements that have been validly terminated on or prior to the
date hereof.

 

(C)           No Originator is aware of any judgment, ERISA or tax lien filings
against any Originator.

 

(D)          None of the Lockbox Accounts or any of the Lockboxes are in the
name of any Person other than the Buyer or the Administrative Agent.  No
Originator has consented to any Lockbox Account Bank complying with instructions
of any Person other than the Administrative Agent.

 

(v)           Survival of Supplemental Representations.  Notwithstanding any
other provision of this Agreement or any other Related Document, the
representations contained in this Section 4.01(z) shall be continuing, shall
survive the Transfer of the Transferred Receivables to Buyer and any subsequent
assignment of the Transferred Receivables by Buyer, and shall remain in full
force and effect until the Termination Date.

 

14

--------------------------------------------------------------------------------


 

Section 4.02.          Affirmative Covenants of the Originators.  Each
Originator covenants and agrees that, unless otherwise consented to by Buyer and
the Administrative Agent, from and after the Effective Date and until the
Termination Date:

 

(a)           Offices and Records.  Each Originator shall maintain its
jurisdiction of organization, principal place of business and chief executive
office and the office at which it keeps its Records at the respective locations
specified in Schedule 4.01(b) or, upon 30 days’ prior written notice to Buyer
and the Administrative Agent, at such other location in a jurisdiction where all
action requested by Buyer, any Purchaser or the Administrative Agent pursuant to
Section 6.13 shall have been taken with respect to the Transferred Receivables. 
Each Originator shall at its own cost and expense, for not less than three years
from the date on which each Transferred Receivable was originated, or for such
longer period as may be required by law, maintain adequate Records with respect
to such Transferred Receivable, including records of all payments received,
credits granted and merchandise returned with respect thereto.  Upon the request
of Buyer, each Originator shall (i) mark each Contract (other than invoices)
evidencing each Transferred Receivable with a legend, acceptable to Buyer,
evidencing that Buyer has purchased such Transferred Receivable and that the
Administrative Agent, for the benefit of the Purchasers, has a security interest
in and lien thereon, and (ii) mark its master data processing records evidencing
such Transferred Receivables with such a legend.

 

(b)           Access.  Each Originator shall, at its own expense (provided the
Originators shall only be required to pay for such visits three times a year so
long as no Incipient Termination Event or Termination Event shall have occurred
and be continuing), during normal business hours, from time to time upon three
Business Days’ prior notice and as frequently as Buyer or the Servicer
determines to be appropriate:  (i) provide Buyer, the Servicer and any of their
respective officers, employees, agents and representatives access to its
properties (including properties of such Originator utilized in connection with
the collection, processing or servicing of the Transferred Receivables) and
facilities, advisors and employees (including officers) of each Originator,
(ii) permit Buyer and the Servicer and any of their respective officers,
employees, agents and representatives to inspect, audit and make extracts from
such Originator’s books and records, including all Records maintained by such
Originator, (iii) permit Buyer, the Servicer and their respective officers,
employees, agents and representatives, to inspect, review and evaluate the
Transferred Receivables of such Originator, and (iv) permit Buyer, the Servicer
and their respective officers, employees, agents and representatives to discuss
matters relating to the Transferred Receivables or such Originator’s performance
under this Agreement or the affairs, finances and accounts of such Originator
with any of its officers, directors, employees, representatives or agents (in
each case, with those Persons having knowledge of such matters) and with its
independent certified public accountants.  If an Incipient Termination Event or
a Termination Event shall have occurred and be continuing, or the Buyer, in good
faith, notifies any Originator that it believes a Termination Event may have
occurred and be continuing, each such Originator shall (A) provide such access
during normal business hours and without advance notice,  (B) provide Buyer and
the Servicer with reasonable access to its suppliers and customers and (C) shall
make available to Buyer and the Servicer and their respective counsel, as
quickly as is possible under the circumstances, originals or copies of all books
and records, including Records maintained by such Originator, as Buyer or the
Servicer may reasonably request.  Each Originator shall deliver any document or
instrument necessary for Buyer or the Servicer, as they

 

15

--------------------------------------------------------------------------------


 

may from time to time reasonably request, to obtain records from any service
bureau or other Person that maintains records for such Originator, and shall
maintain duplicate records or supporting documentation on media, including
computer tapes and discs owned by such Originator.

 

(c)           [Intentionally Reserved].

 

(d)           Compliance With Credit and Collection Policies.  Each Originator
shall comply with the Credit and Collection Policies applicable to each
Transferred Receivable and the Contracts therefor, and with the terms of such
Receivables and Contracts.

 

(e)           Assignment.  Each Originator agrees that, to the extent permitted
under the Purchase Agreement, Buyer may assign to the Administrative Agent for
the benefit of the Purchasers all of its right, title and interest in, to and
under the Transferred Receivables and this Agreement, including its right to
exercise the remedies set forth in Section 4.04.  Each Originator agrees that,
upon any such assignment, the assignee thereof may enforce directly, without
joinder of Buyer, all of the obligations of such Originator hereunder, including
any obligations of such Originator set forth in Sections 4.04, 5.01 and 6.14 and
that such assignees are third party beneficiaries of the Buyer’s rights
hereunder.

 

(f)            Compliance with Agreements and Applicable Laws.  Each Originator
shall perform each of its obligations under this Agreement and the other Related
Documents and comply with all federal, state, provincial and local laws and
regulations applicable to it and the Receivables, including those relating to
truth in lending, retail installment sales, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices, privacy,
licensing, securities laws, margin regulations, taxation, ERISA and labor
matters and environmental laws and environmental permits, except where the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect.  Each Originator shall pay all Charges, including any stamp
duties, which may be imposed as a result of the transactions contemplated by
this Agreement and the other Related Documents, except to the extent such
Charges are being contested in accordance with Section 4.01(m).

 

(g)           Maintenance of Existence and Conduct of Business.  Each Originator
shall:  (i) do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence and its rights and franchises;
(ii) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder and in accordance with the terms of its
certificate or articles of incorporation and by-laws; (iii) at all times
maintain, preserve and protect all of its assets and properties which are
necessary in the conduct of its business, including all licenses, permits,
charters and registrations, and keep the same in good repair, working order and
condition in all material respects (taking into consideration ordinary wear and
tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices; and (iv) transact business only in such corporate, legal and
trade names as are set forth in Schedule 4.02(g) or, upon 30 days’ prior written
notice to Buyer, in such other corporate, legal or trade names with respect to
which all action requested by Buyer pursuant to Section 6.13 shall have been
taken with respect to the Transferred Receivables.

 

16

--------------------------------------------------------------------------------

 

(h)           Notice of Material Event.  Each Originator shall promptly inform
Buyer in writing of the occurrence of any of the following, in each case setting
forth the details thereof, any notices or other correspondence relating thereto,
and what action, if any, such Originator proposes to take with respect thereto:

 

(i)            any Litigation commenced or threatened against the Parent, any
Originator or any other Subsidiary of the Parent or with respect to or in
connection with all or any portion of the Transferred Receivables that (A) seeks
damages or penalties in an uninsured amount in excess of $10,000,000 in the
aggregate, (B) seeks injunctive relief with respect thereto, (C) is asserted or
instituted against any Plan, its fiduciaries (in their capacity as a fiduciary
of any such Plan) or its assets or against the Parent, any Originator or any
other Subsidiary of the Parent or any of their respective ERISA Affiliates in
connection with any Plan, (D) alleges criminal misconduct by the Parent, any
Originator or any other Subsidiary of the Parent, or (E) if determined
adversely, could reasonably be expected to have a Material Adverse Effect;

 

(ii)           the commencement of a case or proceeding by or against the
Parent, any Originator or any other Subsidiary of the Parent seeking a decree or
order in respect of the Parent, any Originator or such Subsidiary (A) under the
Bankruptcy Code or any other applicable federal, state, provincial or foreign
bankruptcy or other similar law, including the BIA or the CCAA, (B) appointing a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for the Parent, any Originator or such Subsidiary or for any
substantial part of such Person’s assets, or (C) ordering the winding-up or
liquidation of the affairs of the Parent, any Originator or any other Subsidiary
of the Parent;

 

(iii)          the receipt of notice that (A) any license, permit, charter,
registration or approval necessary for the conduct of the Parent’s, such
Originator’s or any other Subsidiary of the Parent’s business is to be, or may
be, suspended or revoked, or (B) the Parent, such Originator or any other
Subsidiary of the Parent is to cease and desist any practice, procedure or
policy employed by the Parent, such Originator or any other Subsidiary of the
Parent in the conduct of its business if such cessation could reasonably be
expected to have a Material Adverse Effect;

 

(iv)          (A) any Adverse Claim made or asserted against any of the
Transferred Receivables of which it becomes aware or (B) any determination that
a Transferred Receivable was not an Eligible Receivable at the time sale to
Buyer or has ceased to be an Eligible Receivable on account of any matter giving
rise to indemnification under Section 5.01;

 

(v)           the execution or filing with the IRS or any other Governmental
Authority of any agreement or other document extending, or having the effect of
extending, the period for assessment or collection of any Charges;

 

(vi)          the establishment of any Plan, Pension Plan, Title IV Plan or
undertaking to make contributions to any Multiemployer Plan, ESOP, Welfare Plan
or Retiree Welfare Plan not listed on Schedule 4.01(m);

 

17

--------------------------------------------------------------------------------


 

(vii)         any other event, circumstance or condition that has had or could
reasonably be expected to have a Material Adverse Effect; or

 

(viii)        any event, circumstance or condition that constitutes an Event of
Servicer Termination or Incipient Servicer Termination Event hereunder.

 

(i)            Separate Identity.

 

(i)            Each Originator shall, and shall cause each other member of the
Parent Group to, maintain records and books of account separate from those of
Buyer.

 

(ii)           The financial statements of the Parent and its consolidated
Subsidiaries shall disclose the effects of each Originator’s transactions in
accordance with GAAP and, in addition, disclose that (A) Buyer’s sole business
consists of the purchase or acceptance through capital contribution of the
Transferred Receivables from the Originators and the subsequent financing of
such Receivables pursuant to the Purchase Agreement, (B) Buyer is a separate
legal entity with its own separate creditors who will be entitled, upon its
liquidation, to be satisfied out of Buyer’s assets prior to any value in Buyer
becoming available to Buyer’s equity holders and (C) the assets of Buyer are not
available to pay creditors of any Originator or any other Affiliate of such
Originator.

 

(iii)          The resolutions, agreements and other instruments underlying the
transactions described in this Agreement shall be continuously maintained by
each Originator as official records.

 

(iv)          Each Originator shall, and shall cause each other member of the
Parent Group to, maintain an arm’s-length relationship with Buyer and shall not
hold itself out as being liable for the Debts of Buyer.

 

(v)           Each Originator shall, and shall cause each other member of the
Parent Group to, keep its assets and its liabilities wholly separate from those
of Buyer.

 

(vi)          Each Originator shall, and shall cause each other member of the
Parent Group to, conduct its business solely in its own name or the name of the
Parent through its duly Authorized Officers or agents and in a manner designed
not to mislead third parties as to the separate identity of Buyer.

 

(vii)         Each Originator shall respond to any inquiries with respect to
ownership of a Transferred Receivable by stating that Buyer is the owner of such
Transferred Receivable, and that such Transferred Receivable is pledged to the
Administrative Agent for the benefit of the Purchasers;

 

(viii)        No Originator shall (and each Originator shall cause each other
member of the Parent Group not to) mislead third parties by conducting or
appearing to conduct business on behalf of Buyer or expressly or impliedly
representing or suggesting that such Originator or any other member of the
Parent Group is liable or responsible for the

 

18

--------------------------------------------------------------------------------


 

Debts of Buyer or that the assets of such Originator or any other member of the
Parent Group are available to pay the creditors of Buyer.

 

(ix)           The operating expenses and liabilities of Buyer shall be paid
from Buyer’s own funds and not from any funds of any Originator or other member
of the Parent Group.

 

(x)            Each Originator shall, and shall cause each other member of the
Parent Group to, at all times have stationery and other business forms and a
mailing address and telephone number separate from those of Buyer.

 

(xi)           Each Originator shall, and shall cause each other member of the
Parent Group to, at all times limit its transactions with Buyer only to those
expressly permitted hereunder or under any other Related Document.

 

(xii)          Each Originator shall, and shall cause each other member of the
Parent Group to, comply with (and cause to be true and correct) each of the
facts and assumptions contained in the opinion of Jones Day relating to true
sale and nonconsolidation matters delivered pursuant to the Schedule of
Documents.

 

(j)            ERISA and Environmental Notices.  Each Originator shall give
Buyer prompt written notice of (i) any event that could reasonably be expected
to result in the imposition of a Lien under Section 412 of the IRC or
Section 302 or 4068 of ERISA, (ii) any event that could reasonably be expected
to result in the incurrence by any Originator of any Unfunded Pension Liability
or any other liabilities under Title IV of ERISA (other than premium payments
arising in the ordinary course of business), (iii) in the case of any Canadian
Originator, (x) any pension contributions that are due but unremitted for any
defined benefit pension plan to which it contributes and (y) any solvency
deficiency identified in the most recently filed actuarial report for any
defined benefit plan to which it contributes, and (iv) any environmental claims
against the Parent, any Originator or any other Subsidiary of the Parent which,
individually or in the aggregate, could reasonably be expected to exceed
$10,000,000.

 

(k)           Payment, Performance and Discharge of Obligations.

 

(i)            Subject to Section 4.02(k)(ii), each Originator shall pay,
perform and discharge or cause to be paid, performed and discharged all of its
obligations and liabilities, including all Charges upon its income and
properties and all lawful claims for labor, materials, supplies and services,
promptly when due.

 

(ii)           Each Originator may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges or claims described in
Section 4.02(k)(i); provided, that (A) adequate reserves with respect to such
contest are maintained on the books of such Originator or such member, as
applicable, in accordance with GAAP, (B) such contest is maintained and
prosecuted continuously and with diligence, (C) none of the Receivables may
become subject to forfeiture or loss as a result of such contest, (D) no Lien
may be imposed on any of the Receivables to secure payment of such Charges or
claims other than inchoate tax liens and (E) such Originator reasonably believes
that

 

19

--------------------------------------------------------------------------------


 

nonpayment or nondischarge thereof could not reasonably be expected to have or
result in a Material Adverse Effect.

 

(iii)          Each Originator shall, at its expense, timely and fully perform
and comply, in all material respects, with all provisions, covenants and other
promises required to be observed by it under the Contracts.

 

(l)            Deposit of Collections.  Each Originator shall (and shall cause
each of its Affiliates to) on or prior to the Effective Date (or, in the case of
a New Originator, on or prior to the applicable Initial Sale Date) (i) instruct
all Obligors to remit directly into a Lockbox Account all payments with respect
to any Receivables that are or may be transferred hereunder, and (ii) deposit or
cause to be deposited promptly into a Lockbox Account, and in any event no later
than the first Business Day after receipt thereof, all Collections it may
receive in respect of Transferred Receivables (and until so deposited, all such
Collections shall be held in trust for the benefit of Buyer and its assigns
(including the Administrative Agent and the Purchasers)).  No Originator shall
make or permit to be made deposits into a Lockbox or a Lockbox Account other
than in accordance with this Agreement and the other Related Documents.  Without
limiting the generality of the foregoing, each Originator shall use commercially
reasonable efforts to ensure that no Collections or other proceeds with respect
to a Receivable reconveyed to it pursuant to Section 4.04 hereof are paid or
deposited into any Lockbox or Lockbox Account.

 

(m)          Originators to Maintain Perfection and Priority.  In order to
evidence the interests of the Buyer under this Agreement, each Originator shall,
from time to time take such action, or execute and deliver such instruments as
may be reasonably requested by the Buyer in order to maintain and perfect, as a
first-priority interest, the Buyer’s ownership and security interest in the
Transferred Receivables and all other assets sold to the Buyer pursuant hereto
or to the Existing Sale Agreement.  Notwithstanding anything else in the Related
Documents to the contrary, neither the Servicer nor any Originator shall have
any authority to file a termination, partial termination, release, partial
release or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements, without the prior written consent
of the Buyer.  Each Originator agrees to maintain perfection and priority of the
security interest in accordance with Section 6.13 hereof.  Buyer is authorized
to file UCC financing statements naming Buyer as secured party and Originators
as Debtors and identifying the Transferred Receivables as collateral and Buyer
is authorized to file PPSA financing statements naming Buyer as secured party
and any Canadian Originator as Debtor and identifying the Transferred
Receivables as collateral.

 

Section 4.03.          Negative Covenants of the Originators.  Each Originator
covenants and agrees that, without the prior written consent of Buyer, from and
after the Closing Date and until the Termination Date:

 

(a)           Sale of Receivables and Related Assets.  No Originator shall sell,
transfer, convey, assign (by operation of law or otherwise) or otherwise dispose
of, or assign any right to receive income in respect of, any of its Receivables
or Contracts therefor, or any of its rights with respect to any Lockbox or
Lockbox Account, except for the sales, transfers, conveyances, assignments or
dispositions expressly contemplated hereunder.

 

20

--------------------------------------------------------------------------------


 

(b)           Liens.  No Originator shall create, incur, assume or permit to
exist any Adverse Claim on or with respect to its Receivables (whether now owned
or hereafter acquired) except for Permitted Encumbrances that do not attach to
Transferred Receivables and Adverse Claims described in clauses (ii) and
(iii) of the immediately succeeding sentence.  No Originator shall create,
incur, assume or permit to exist any Lien upon any of its property or
receivables whether now owned or hereafter acquired, except for (i) Liens
permitted pursuant to Section 8.01 of the Credit Agreement; (ii) Liens created
pursuant to the Credit Agreement or any credit facility effecting a refinancing
of the Debt incurred pursuant to the Credit Agreement; (iii) Liens securing Debt
which by their terms are subordinate to the Liens created pursuant to the Credit
Agreement or any such refinancing facility described in clause (ii) above; and
(iv) other Liens expressly consented to in writing by Buyer and the
Administrative Agent; provided that any such permitted Liens under clauses
(ii) and (iii) expressly exclude or release all Transferred Receivables from any
such Lien and the terms and conditions of the Debt secured by such Liens are not
otherwise inconsistent with the terms and conditions of this Agreement or any
other Related Document (but in any event which terms and conditions are
consistent with the provisions of the Credit Agreement relating to the
transactions contemplated by this Agreement and the other Related Documents).

 

(c)           Modifications of Receivables or Contracts.  No Originator shall
extend, amend, forgive, discharge, compromise, cancel or otherwise modify the
terms of any Transferred Receivable, or amend, modify or waive any term or
condition of any Contract therefor, except in its capacity as a Servicer or
Sub-Servicer and then only to the extent permitted under Section 7.04(d).

 

(d)           Sale Characterization.  No Originator shall (and each Originator
shall cause each other member of the Parent Group not to) make statements or
disclosures or prepare any financial statements for any purpose, including for
federal income tax, reporting or accounting purposes, that shall account for the
transactions contemplated by this Agreement in any manner other than with
respect to the Sale of each Sold Receivable originated or acquired by it, as a
true sale or absolute assignment of its full right, title and ownership interest
in such Transferred Receivable to Buyer and with respect to the Transfer of each
Contributed Receivable originated or acquired by Parent, as a contribution to
the capital of Buyer.

 

(e)           Change in Business or Legal Structure.  No Originator shall
(i) make any changes in any of its business objectives, purposes or operations
that could reasonably be expected to have or result in a Material Adverse Effect
or (ii) amend, supplement or otherwise modify its certificate or articles of
incorporation, bylaws, limited liability company agreement and other
organizational documents in a manner that could reasonably be expected to have
or result in a Material Adverse Effect.  No Originator shall change the type of
entity it is, its jurisdiction of organization or its organizational
identification number, if any, issued by its state of organization, except upon
30 days’ prior written notice to Buyer and with respect to which jurisdiction
all action reasonably requested by Buyer pursuant to Section 6.13 shall have
been taken with respect to the Transferred Receivables.

 

(f)            Actions Affecting Rights.  No Originator shall (i) take any
action, or fail to take any action, if such action or failure to take action may
interfere with the enforcement of any rights hereunder or under the other
Related Documents, including rights with respect to the

 

21

--------------------------------------------------------------------------------


 

Transferred Receivables; or (ii) fail to pay any Charge, fee or other obligation
of such Originator with respect to the Transferred Receivables, or fail to
defend any action, if such failure to pay or defend may be reasonably expected
to adversely affect the priority or enforceability of the perfected title of
Buyer to and the sole legal and beneficial ownership interest of Buyer in the
Transferred Receivables or, prior to their Transfer hereunder, such Originator’s
right, title or interest therein.

 

(g)           ERISA.  No Originator shall, or shall cause or permit any ERISA
Affiliate to, cause or permit to occur an event that could reasonably be
expected to result in the imposition of a Lien under Section 412 of the IRC or
Section 302 or 4068 of ERISA or cause or permit to occur an ERISA Event.

 

(h)           Change to Credit and Collection Policies.  No Originator shall
fail to comply in any material respect with, and no change, amendment,
modification or waiver shall be made to, the Credit and Collection Policies
without the prior written consent of Buyer.

 

(i)            Change in Instruction to Obligors.  No Originator shall make any
change in its instructions to Obligors regarding the deposit of Collections with
respect to the Transferred Receivables, except to the extent Buyer consents in
writing to such change.

 

(j)            Adverse Tax Consequences.  No Originator shall take or permit to
be taken any action (other than with respect to actions taken or to be taken
solely by a Governmental Authority), or fail or neglect to perform, keep or
observe any of its obligations hereunder or under the other Related Documents,
that would have the effect directly or indirectly of subjecting any payment to
Buyer, or to any assignee who is a resident of the United States of America, to
withholding taxation.

 

(k)           No Proceedings.  Until the date one year plus one day following
the Termination Date, no Originator shall, directly or indirectly, institute or
cause to be instituted against Buyer any proceeding of the type referred to in
Sections 8.01(d) and 8.01(e) of the Purchase Agreement.

 

(l)            Mergers, Acquisitions, Sales, etc.  Other than as permitted
pursuant to Sections 8.02, 8.04 or 8.05 of the Credit Agreement, no Originator
shall (i) be a party to any merger or consolidation, or directly or indirectly
purchase or otherwise acquire all or substantially all of the assets or any
stock of any class of, or any partnership or joint venture interest in, any
other Person, or otherwise create or acquire a Subsidiary, or (ii) directly or
indirectly sell, transfer, assign, convey or lease whether in one or a series of
transactions, all or substantially all of its assets other than pursuant hereto,
or permit any Subsidiary to do any of the foregoing, except for any such merger
or consolidation, sale, transfer, conveyance, lease or assignment of or by any
majority-owned Subsidiary into such Person or into, with or to any other
majority-owned Subsidiary and any such purchase or other acquisition by such
Person or any majority-owned Subsidiary of the assets or stock of any
majority-owned Subsidiary.  In connection with any merger or consolidation that
is permitted pursuant to Section 8.04 of the Credit Agreement, each Originator
will (i) provide written notice thereof to the Buyer, and (ii) take all such
actions and deliver, or cause to be delivered, such opinion letters of counsel,
certificates and other agreements that the Buyer deems reasonably necessary or
desirable under the UCC and/or the

 

22

--------------------------------------------------------------------------------


 

PPSA, as applicable, to maintain the perfection and priority of the Buyer’s
ownership interest in the Receivables.

 

(m)          Indebtedness.  No Originator shall create, incur, assume or permit
to exist any Debt, except (i) Debt of such Person to any Affected Party, Buyer
Indemnified Person or any other Person expressly permitted by this Agreement or
any other Related Document, and (ii) other Debt permitted pursuant to
Section 8.03 of the Credit Agreement.

 

(n)           Modification to the Credit Agreement.  The Parent will not agree
to any amendment, modification or waiver to any provision of the Credit
Agreement (or any provision of the “Domestic Security Agreement” or the
“Canadian Security Agreement” referred to therein that relates to the
Receivables or transactions hereunder) after the date hereof without the prior
written consent of the Administrative Agent.

 

(o)           Commingling.  No Originator shall (and each Originator shall cause
each other member of the Parent Group not to) deposit or permit the deposit of
any funds that do not constitute Collections of Transferred Receivables into any
Lockbox or Lockbox Account, provided that after the Facility Termination Date,
so long as any Transferred Receivables of an Obligor remain unpaid, no
Originator shall instruct such Obligor to remit Collections of any Transferred
Receivables (or Receivables to be transferred hereunder) to any Person or
account other than to a Lockbox or Lockbox Account.  If the Facility Termination
Date shall have occurred, no Originator shall instruct any Obligor which is
obligated on a Transferred Receivable to remit Collections of any other
Receivables owing by such Obligor other than to a Lockbox or Lockbox Account,
unless the Buyer has given its prior written consent and the Originators  have
implemented such procedures reasonably required by Buyer to ensure that such
Obligors continue to make payments on the Transferred Receivables directly to a
Lockbox or Lockbox Account.  If any funds not constituting collections of
Transferred Receivables are nonetheless deposited into a Lockbox or Lockbox
Account and such Originator so notifies Buyer, Buyer shall notify the
Administrative Agent to promptly remit any such amounts to the applicable
Originator.

 

(p)           Purchases of Receivables.  No Originator shall, directly or
indirectly, purchase any accounts receivable from any Person without the express
written consent of the Buyer.

 

Section 4.04.          Breach of Representations, Warranties or Covenants.  Upon
discovery by any Originator or Buyer of any breach of representation, warranty
or covenant described in Section 4.01(g), 4.01(l), 4.01(v), 4.01(w), 4.01(z),
4.02(l), 4.02(m), 4.03(a), 4.03(b), 4.03(c), 4.03(d), 4.03(i) and 4.03(o) with
respect to any Transferred Receivable, the party discovering the same shall give
prompt written notice thereof to the other parties hereto.  The Originator that
breached such representation, warranty or covenant shall, if requested by notice
from Buyer, on the first Business Day following receipt of such notice, either
(a) repurchase the affected Transferred Receivable from Buyer for cash remitted
to the applicable Lockbox Account, (b) if the Termination Date has not yet
occurred, transfer ownership of a new Eligible Receivable or new Eligible
Receivables to Buyer on such Business Day, or (c) in the case of Parent, make a
capital contribution in cash to Buyer by remitting the amount of such capital
contribution to the Lockbox Account, in each case, in an amount (the “Rejected
Amount”) equal to the Billed Amount of such Transferred Receivable minus any
Collections received in respect thereof.  Each

 

23

--------------------------------------------------------------------------------


 

Originator shall use commercially reasonable efforts to ensure that no
Collections or other proceeds with respect to a Transferred Receivable so
reconveyed to it are paid or deposited into any Lockbox Account.

 

ARTICLE V
INDEMNIFICATION

 

Section 5.01.          Indemnification.  Without limiting any other rights that
Buyer or any of its Stockholders, any of its assignees including the Purchasers
and the Administrative Agent, or any of their respective officers, directors,
employees or, agents and transferees, successors and assigns (each, a “Buyer
Indemnified Person”) may have hereunder or under applicable law, each Originator
hereby agrees to indemnify and hold harmless each Buyer Indemnified Person from
and against any and all Indemnified Amounts that may be claimed or asserted
against or incurred by any such Buyer Indemnified Person in connection with or
arising out of the transactions contemplated under this Agreement or under any
other Related Document, any actions or failures to act in connection therewith,
including any and all reasonable legal costs and expenses arising out of or
incurred in connection with disputes between or among any parties to any of the
Related Documents, or in respect of any Transferred Receivable or any Contract
therefor or the use by such Originator of the Sale Price therefor; provided,
that no Originator shall be liable for any indemnification to a Buyer
Indemnified Person to the extent that any such Indemnified Amounts (a) result
from such Buyer Indemnified Person’s gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction, (b) constitute
 recourse for uncollectible or uncollected Transferred Receivables due to the
failure (without cause or justification triggered by the actions of any
Originator) or inability on the part of the related Obligor to perform its
obligations thereunder or the occurrence of any event of bankruptcy or
insolvency with respect to such Obligor or (c) constitute taxes imposed on or
measured by the net income, gross receipts or franchise taxes of Buyer or any
Affected Party by the laws of the jurisdictions under whose laws Buyer or such
Affected Party is organized or is doing business other than solely as a result
of entering into the Transaction Documents, or any political subdivision of any
such jurisdiction.  Subject to clauses (a), (b) and (c) of the proviso in the
immediately preceding sentence, but otherwise without limiting the generality of
the foregoing, each Originator shall pay on demand to each Buyer Indemnified
Person any and all Indemnified Amounts relating to or resulting from:

 

(i)            reliance on any representation or warranty made or deemed made by
such Originator (or any of its officers) under or in connection with this
Agreement or any other Related Document (without regard to any qualifications
concerning the occurrence or non-occurrence of a Material Adverse Effect or
similar concepts of materiality) or on any other information delivered by such
Originator pursuant hereto or thereto that shall have been incorrect when made
or deemed made or delivered;

 

(ii)           the failure by such Originator to comply with any term, provision
or covenant contained in this Agreement, any other Related Document or any
agreement executed in connection herewith or therewith (without regard to any
qualifications concerning the occurrence or non-occurrence of a Material Adverse
Effect or similar concepts of materiality), any applicable law, rule or
regulation with respect to any Transferred Receivable or the Contract therefor,
including, in the case of any Canadian

 

24

--------------------------------------------------------------------------------


 

Originator, Privacy Laws (as defined in Section 4.01(c)(iv)), or the
nonconformity of any Transferred Receivable or the Contract therefor with any
such applicable law, rule or regulation;

 

(iii)          the failure to vest and maintain vested in Buyer, or to Transfer
to Buyer, valid and properly perfected title to and sole legal and beneficial
ownership of the Receivables that constitute Transferred Receivables, together
with all Collections in respect thereof, free and clear of any Adverse Claim;

 

(iv)          any dispute, claim, offset or defense of any Obligor (other than
its discharge in bankruptcy) to the payment of any Receivable that is the
subject of a Transfer hereunder (including a defense based on any Dilution
Factor not reimbursed under Section 2.04 or based on such Receivable or the
Contract therefor not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms (other than as a
result of a discharge in bankruptcy), or any other claim resulting from the sale
of the merchandise or services giving rise to such Receivable or the furnishing
or failure to furnish such merchandise or services or relating to collection
activities with respect to such Receivable (if such collection activities were
performed by any Originator or any Affiliate thereof acting as the Servicer or a
Sub-Servicer);

 

(v)           any products liability claim or other claim arising out of or in
connection with merchandise, insurance or services that is the subject of any
Contract related to any Transferred Receivable;

 

(vi)          the commingling of Collections with respect to Transferred
Receivables by any Originator at any time with its other funds or the funds of
any other Person;

 

(vii)         any failure by such Originator to cause the filing of, or any
delay in filing, financing statements or to cause the effectiveness of other
similar instruments or documents under the UCC of any applicable jurisdiction or
any other applicable laws with respect to any Transferred Receivable that is the
subject of a Transfer hereunder, any Collections in respect thereof, the Lockbox
Accounts or the Lockboxes, whether at the time of any such Transfer or at any
subsequent time, in each case, to the extent such filing or effectiveness is
necessary to maintain the perfection and priority of Buyer’s interest in such
property;

 

(viii)        any investigation, litigation or proceeding related to this
Agreement or any other Related Document or the ownership of Transferred
Receivables or Collections with respect thereto or any other investigation,
litigation or proceeding relating to the Buyer, the Servicer or any Originator
brought against any Indemnified Person as a result of any of the transactions
contemplated hereby or by any other Related Document;

 

(ix)           any claim brought by any Person other than a Buyer Indemnified
Person arising from any activity by such Originator or any of its Affiliates in
servicing, administering or collecting any Transferred Receivables;

 

25

--------------------------------------------------------------------------------


 

(x)            any failure of  a Lockbox Account Bank to comply with the terms
of the applicable Lockbox Account Agreement;

 

(xi)           any action or omission by such Originator which reduces or
impairs the rights of the Buyer or any of its assigns with respect to any
Transferred Receivable or the value of any such Receivable;

 

(xii)          any attempt by any Person to void any Transfer or the Lien
granted hereunder under statutory provisions or common law or equitable action;

 

(xiii)         any withholding, deduction or Charge imposed upon any payments
with respect to any Transferred Receivable, any Seller Assigned Agreement or any
other Seller Collateral, including any failure by any Canadian Originators or
Royal Mouldings Limited to collect and remit as required by law any taxes,
including without limitation, consumption, sales, use or value added taxes or
other personal property taxes, payable to a Canadian Originator or Royal
Mouldings Limited by an Obligor in connection with any Receivable or the related
Contract or any collateral with respect thereto; or

 

(xiv)        the failure of any Lockbox Account to be titled in the name of the
Buyer.

 

(b)           Any Indemnified Amounts subject to the indemnification provisions
of this Section 5.01 shall be paid by the applicable Originator to the Buyer
Indemnified Person entitled thereto within five Business Days following demand
therefor.

 

Section 5.02.          Indemnities by the Servicer.

 

(a)           Without limiting any other rights that a Buyer Indemnified Person
may have hereunder or under applicable law, the Servicer hereby agrees to
indemnify and hold harmless each Buyer Indemnified Person from and against any
and all Indemnified Amounts that may be claimed or asserted against or incurred
by any such Buyer Indemnified Person in connection with or arising out of the
Servicer’s performance of, or failure to perform, its obligations hereunder or
out of any breach by the Servicer of its obligations hereunder or under any
other Related Document; provided, that the Servicer shall not be liable for any
indemnification to a Buyer Indemnified Person to the extent that any such
Indemnified Amount (x) results from such Buyer Indemnified Person’s gross
negligence or willful misconduct, in each case as finally determined by a court
of competent jurisdiction, or (y) constitutes recourse for uncollectible or
uncollected Transferred Receivables as a result of the insolvency, bankruptcy or
the failure (without cause or justification) or inability on the part of the
related Obligor to perform its obligations thereunder.  Without limiting the
generality of the foregoing, the Servicer shall pay on demand to each Buyer
Indemnified Person any and all Indemnified Amounts relating to or resulting
from:

 

(i)            reliance on any representation or warranty made or deemed made by
the Servicer (or any of its officers) under or in connection with this Agreement
or any other Related Document (without regard to any qualifications concerning
the occurrence or non-occurrence of a Material Adverse Effect or similar
concepts of materiality) or on any other information delivered by the Servicer
pursuant hereto or thereto that shall have been incorrect when made or deemed
made or delivered;

 

26

--------------------------------------------------------------------------------

 

(ii)           the failure by the Servicer to comply with any term, provision or
covenant contained in this Agreement, any other Related Document or any
agreement executed in connection herewith or therewith (without regard to any
qualifications concerning the occurrence or non-occurrence of a Material Adverse
Effect or similar concepts of materiality), any applicable law, rule or
regulation with respect to any Transferred Receivable or the Contract therefor,
or the nonconformity of any Transferred Receivable or the Contract therefor with
any such applicable law, rule or regulation;

 

(iii)          the imposition of any Adverse Claim or any dispute, claim, offset
or defense with respect to any Transferred Receivable or the Seller Collateral
as a result of any action taken by the Servicer; or

 

(iv)          the commingling of Collections with respect to Transferred
Receivables by the Servicer at any time with its other funds or the funds of any
other Person;

 

(v)           any investigation, litigation or proceeding relating to the
Servicer in which any Buyer Indemnified Person becomes involved as a result of
any of the transactions contemplated by the Related Documents;

 

(vi)          any action or omission by the Servicer which reduces or impairs
the rights of the Buyer, the Administrative Agent or any Specified Party with
respect to any Transferred Receivable or the value of any Transferred
Receivable; or

 

(vii)         any claim brought by any Person other than a Buyer Indemnified
Person arising from any activity by the Servicer or any of its Affiliates in
servicing, administering or collecting an Transferred Receivables.

 

(b)           Any Indemnified Amounts subject to the indemnification provisions
of this Section 5.02  shall be paid by the Servicer to the Buyer Indemnified
Person entitled thereto within five Business Days following demand therefor.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.01.          Notices.  Except as otherwise provided herein, whenever
it is provided herein that any notice, demand, request, consent, approval,
declaration or other communication shall or may be given to or served upon any
of the parties by any other parties, or whenever any of the parties desires to
give or serve upon any other parties any communication with respect to this
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three
Business Days after deposit in the United States Mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (b) upon
transmission, when sent by email of the signed notice in PDF form or facsimile
transmission (with such email or facsimile promptly confirmed by delivery of a
copy by personal delivery or United States Mail as otherwise provided in this
Section 6.01), (c) one Business Day after deposit with a reputable overnight
courier with all charges prepaid or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent

 

27

--------------------------------------------------------------------------------


 

to the address or facsimile number set forth below in this Section 6.01 or to
such other address (or facsimile number) as may be substituted by notice given
as herein provided:

 

 

Each Originator:

Georgia Gulf Corporation

 

 

115 Perimeter Center Place, Suite 460

 

 

Atlanta, GA 30346

 

 

Attention: Joel I. Beerman

 

 

Phone No.: 770-390-9673

 

 

Facsimile No.: 770-395-4523

 

 

 

 

Buyer:

GGRC Corp.

 

 

1011 Centre Road, Suite 322

 

 

Wilmington, DE 19805

 

 

Attention: James W. Whalen, Jr.

 

 

Phone No.: 302-658-0463

 

 

Facsimile No.: 302-655-8894

 

 

 

 

Parent:

Georgia Gulf Corporation

 

 

115 Perimeter Center Place, Suite 460

 

 

Atlanta, GA 30346

 

 

Attention: Joel I. Beerman

 

 

Phone No.: 770-390-9673

 

 

Facsimile No.: 770-395-4523

 

Without limiting the generality of the foregoing, all notices to be provided to
the Buyer hereunder shall be delivered to both the Buyer and the Administrative
Agent under the Purchase Agreement, and shall be effective only upon such
delivery to the Administrative Agent in accordance with the terms of the
Purchase Agreement.  The giving of any notice required hereunder may be waived
in writing by the party entitled to receive such notice.  Failure or delay in
delivering copies of any notice, demand, request, consent, approval, declaration
or other communication to any Person (other than Buyer) designated in any
written communication provided hereunder to receive copies shall in no way
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration or other communication.  Notwithstanding the foregoing,
whenever it is provided herein that a notice is to be given to any other party
hereto by a specific time, such notice shall only be effective if actually
received by such party prior to such time, and if such notice is received after
such time or on a day other than a Business Day, such notice shall only be
effective on the immediately succeeding Business Day.

 

Section 6.02.          No Waiver; Remedies.  Buyer’s failure, at any time or
times, to require strict performance by the Originators of any provision of this
Agreement or any Receivables Assignment shall not waive, affect or diminish any
right of Buyer thereafter to demand strict compliance and performance herewith
or therewith.  Any suspension or waiver of any breach or default hereunder shall
not suspend, waive or affect any other breach or default whether the same is
prior or subsequent thereto and whether the same or of a different type.  None
of the undertakings, agreements, warranties, covenants and representations of
any Originator contained in this Agreement or any Receivables Assignment, and no
breach or default by any Originator hereunder or thereunder, shall be deemed to
have been suspended or waived by Buyer unless

 

28

--------------------------------------------------------------------------------


 

such waiver or suspension is by an instrument in writing signed by an officer of
or other duly authorized signatory of Buyer and directed to such Originator
specifying such suspension or waiver.  Buyer’s rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
that Buyer may have under any other agreement, including the other Related
Documents, by operation of law or otherwise.  Recourse to the Receivables shall
not be required.

 

Section 6.03.          Successors and Assigns.  This Agreement shall be binding
upon and shall inure to the benefit of each Originator, Servicer and Buyer and
their respective successors and permitted assigns, except as otherwise provided
herein.  No Originator nor the Servicer may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder without
the prior express written consent of Buyer.  Any such purported assignment,
transfer, hypothecation or other conveyance by any Originator without the prior
express written consent of Buyer, shall be void.  Each Originator and the
Servicer acknowledges that Buyer has assigned to the Administrative Agent for
the benefit of the Purchasers all of its rights granted hereunder, including the
benefit of any indemnities under Article V, and the Administrative Agent has, to
the extent of such assignment, all rights of Buyer hereunder and, to the extent
permitted under the Purchase Agreement, may in turn assign such rights.  Each
Originator and the Servicer agrees that the Administrative Agent may enforce
directly, without joinder of Buyer, the rights set forth in this Agreement. 
Each of the Administrative Agent and the Specified Parties shall be third party
beneficiaries of, and shall be entitled to enforce Buyer’s rights and remedies
under, this Agreement to the same extent as Buyer or any of its designated
representatives may do.  The terms and provisions of this Agreement are for the
purpose of defining the relative rights and obligations of each Originator, the
Servicer and Buyer with respect to the transactions contemplated hereby and,
except for the Specified Parties and the Administrative Agent, no Person shall
be a third party beneficiary of any of the terms and provisions of this
Agreement.

 

Section 6.04.          Termination; Survival of Obligations.

 

(a)           This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until the Termination Date.

 

(b)           Except as otherwise expressly provided herein or in any other
Related Document, no termination or cancellation (regardless of cause or
procedure) of any commitment made by Buyer under this Agreement shall in any way
affect or impair the obligations, duties and liabilities of any Originator, the
Servicer or the rights of Buyer relating to any unpaid portion of any and all
recourse and indemnity obligations of such Originator or the Servicer to Buyer,
including those set forth in Sections 2.04, 4.04, 5.01, 5.01, 6.12, 6.13 and
6.14, due or not due, liquidated, contingent or unliquidated or any transaction
or event occurring prior to such termination, or any transaction or event, the
performance of which is required after the Facility Termination Date.  Except as
otherwise expressly provided herein or in any other Related Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon each Originator and the Servicer, and all rights of Buyer
hereunder, all as contained in the Related Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided,

 

29

--------------------------------------------------------------------------------


 

that the rights and remedies pursuant to Sections 4.04, the indemnification and
payment provisions of Article V, and the provisions of Sections 4.03(k), 6.12,
6.14 and 6.15 shall be continuing and shall survive any termination of this
Agreement.

 

Section 6.05.          Complete Agreement; Modification of Agreement.  This
Agreement and the other Related Documents constitute the complete agreement
between the parties with respect to the subject matter hereof and thereof,
supersede all prior agreements and understandings relating to the subject matter
hereof and thereof, and may not be modified, altered or amended except as set
forth in Section 6.06.

 

Section 6.06.          Amendments and Waivers.  No amendment, modification,
termination or waiver of any provision of this Agreement, or any consent to any
departure by any Originator or the Servicer therefrom, shall in any event be
effective unless the same shall be in writing and signed by each of the parties
hereto; provided, that, prior to the Termination Date, no amendment,
modification, termination or waiver of any provision of this Agreement, or any
consent to any departure by any Originator or the Servicer therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Administrative Agent.  No consent or demand in any case shall, in itself,
entitle any party to any other consent or further notice or demand in similar or
other circumstances.

 

Section 6.07.          Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.

 

(a)           THIS AGREEMENT AND EACH RELATED DOCUMENT (EXCEPT TO THE EXTENT
THAT ANY RELATED DOCUMENT EXPRESSLY PROVIDES TO THE CONTRARY) AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS, INCLUDING
ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES), EXCEPT TO THE EXTENT THAT THE VALIDITY,
THE PERFECTION, THE EFFECT OF PERFECTION OR NON-PERFECTION, AND THE PRIORITY, OF
THE INTERESTS OF THE BUYER IN THE RECEIVABLES OR REMEDIES HEREUNDER OR
THEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

(b)           EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THEM
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY RELATED DOCUMENT; PROVIDED, THAT EACH PARTY HERETO ACKNOWLEDGES
THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE OF THE BOROUGH OF MANHATTAN IN NEW YORK CITY; PROVIDED, FURTHER,

 

30

--------------------------------------------------------------------------------


 

THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE BUYER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE RECEIVABLES OR ANY OTHER SECURITY FOR THE OBLIGATIONS OF THE ORIGINATORS
ARISING HEREUNDER, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
BUYER.  EACH PARTY HERETO SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY HERETO HEREBY
WAIVES ANY OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.  EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN
SECTION 6.01 HEREOF AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN
THE UNITED STATES MAIL, PROPER POSTAGE PREPAID.  NOTHING IN THIS SECTION SHALL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

(c)           BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 6.08.          Counterparts.  This Agreement may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.

 

Section 6.09.          Severability.  Wherever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

31

--------------------------------------------------------------------------------


 

Section 6.10.          Section Titles.  The section titles and table of contents
contained in this Agreement are provided for ease of reference only and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.

 

Section 6.11.          No Setoff.  Each Originator’s obligations under this
Agreement shall not be affected by any right of setoff, counterclaim,
recoupment, defense or other right such Originator might have against Buyer, all
of which rights are hereby expressly waived by such Originator.

 

Section 6.12.          Confidentiality.

 

(a)           Each Originator and the Servicer agrees that it shall not (and
shall not permit any of its Subsidiaries to) issue any news release or make any
public announcement pertaining to the transactions contemplated by this
Agreement and the Related Documents without the prior written consent of Buyer
(which consent shall not be unreasonably withheld) unless such news release or
public announcement is required by law, in which case such Originator or the
Servicer shall consult with Buyer prior to the issuance of such news release or
public announcement.  Any Originator or the Servicer may, however, disclose the
general terms of the transactions contemplated by this Agreement and the Related
Documents to trade creditors, suppliers and other similarly-situated Persons so
long as such disclosure is not in the form of a news release or public
announcement.

 

(b)           Except to the extent otherwise required by applicable law, or in
connection with any judicial or administrative proceedings, as required to be
filed publicly with the Securities Exchange Commission, or unless the
Originators and the Servicer otherwise consent in writing, the Buyer agrees
(i) to maintain the confidentiality of (A) this Agreement (and all drafts hereof
and documents ancillary hereto) and (B) all other confidential proprietary
information with respect to the Originators, the Servicer and their respective
Affiliates and each of their respective businesses obtained by the Buyer in
connection with the structuring, negotiation and execution of the transactions
contemplated herein and in the other documents ancillary hereto, in each case,
in its communications with third parties other than any Originator or the
Servicer, and (ii) not to disclose, deliver, or otherwise make available to any
third party (other than its directors, officers, employees, accountants or
counsel) the original or any copy of all or any part of this Agreement (or any
draft hereof and documents ancillary hereto) except to any Originator. 
Notwithstanding the foregoing, Buyer shall be permitted to disclose copies of
this Agreement and the confidential proprietary information described above to
(1) each Specified Party and each Specified Party’s and their respective
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information, will be instructed to keep such Information confidential and to not
disclose or use such Information in violation of Regulation FD (17 C.F.R. §
243.100-243.103)) and will be required to agree to such nondisclosure as a
condition to receipt of such confidential Information;  (2) any regulatory
authority (it being understood that it will to the extent reasonably practicable
provide the Originators and/or the Servicer with an opportunity to request
confidential treatment from such regulatory authority), (3) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (4) to any other party to the Purchase Agreement, (5) to the extent
required in connection with the exercise of any remedies hereunder or any suit,
action or

 

32

--------------------------------------------------------------------------------


 

proceeding relating to this Agreement or any other Related Document or the
enforcement of rights hereunder or thereunder, (6) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee or pledgee of (or participant in), or any prospective assignee or
pledgee of (or participant in), any of its rights or obligations under this
Agreement, (7) with the consent of the applicable Originator or Servicer or
(8) to the extent such Agreement or other information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Buyer or Specified Party on a nonconfidential basis from a
source other than the Parent or any Subsidiary thereof.

 

Section 6.13.          Further Assurances.

 

(a)           Each Originator shall, at its sole cost and expense, upon request
of Buyer, promptly and duly execute and deliver any and all further instruments
and documents and take such further actions that may be necessary or desirable
or that Buyer may reasonably request to carry out more effectively the
provisions and purposes of this Agreement or any other Related Document or to
obtain the full benefits of this Agreement and of the rights and powers herein
granted, including filing any financing or continuation statements under the UCC
or the PPSA, as applicable, with respect to the ownership interests or Liens
granted hereunder or under any other Related Document.  Each Originator hereby
authorizes Buyer, to file any such financing or continuation statements.  A
carbon, photographic or other reproduction of this Agreement or of any notice or
financing statement covering the Transferred Receivables or any part thereof
shall be sufficient as a notice or financing statement where permitted by law. 
If any amount payable under or in connection with any of the Transferred
Receivables is or shall become evidenced by any instrument, such instrument,
other than checks and notes received in the ordinary course of business, shall
be duly endorsed in a manner satisfactory to Buyer immediately upon such
Originator’s receipt thereof and promptly delivered to Buyer.

 

(b)           If any Originator fails to perform any agreement or obligation
under this Section 6.13, Buyer may (but shall not be required to) itself
perform, or cause performance of, such agreement or obligation, and the
reasonable expenses of Buyer incurred in connection therewith shall be payable
by such Originator upon demand of Buyer.

 

Section 6.14.          Fees and Expenses.  In addition to its indemnification
obligations pursuant to Article V, each Originator agrees, jointly and
severally, to pay on demand all costs and expenses incurred by Buyer in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the other Related Documents, including the reasonable fees and
out-of-pocket expenses incurred by Buyer, (including any such amounts owed by
Buyer in connection with its financing of the Transfers hereunder), for counsel,
advisors, consultants and auditors retained in connection with the transactions
contemplated hereby and advice in connection therewith, and each Originator
agrees, jointly and severally, to pay all costs and expenses, if any (including
reasonable attorneys’ fees and expenses but excluding any costs of enforcement
or collection of the Transferred Receivables), in connection with the
enforcement of this Agreement and the other Related Documents.

 

Section 6.15.          Nonrecourse Obligations.  Notwithstanding any provision
in any other Section of this Agreement to the contrary, any obligation of Buyer
to pay any amounts payable to the Originators pursuant to this Agreement shall
be without recourse to the Buyer except to the

 

33

--------------------------------------------------------------------------------


 

extent that funds from Purchases or Collections are available to the Buyer
pursuant to the terms of the Purchase Agreement for such payment (collectively,
the “Buyer Available Amounts”), in the event that amounts payable to the
Originators pursuant to this Agreement exceed the Buyer Available Amounts, the
excess of the amounts due hereunder (and subject to this Section 6.15) over the
Buyer Available Amounts paid shall not constitute a “claim” under
Section 101(5) of the Bankruptcy Code against Buyer until such time as the Buyer
has Buyer Available Amounts.

 

Section 6.16.          Interpretation.  References herein to the “security
interest” of the Buyer in the Transferred Receivables shall be given the meaning
ascribed thereto in Section 1-201(37) of the UCC and, in the case of any
Canadian Originator, the meaning ascribed thereto under the PPSA, in each case
in the context of a security interest in accounts receivable, and accordingly
shall refer to a lien or ownership interest, as applicable, consistent with the
requirements of Section 2.02.

 

Section 6.17.          Amendment and Restatement.  Effective as of the date
hereof, (a) this Agreement shall amend and restate in its entirety the Existing
Sale Agreement but shall not constitute a novation thereof and (b) each
reference to the Existing Sale Agreement in any of the Related Documents, or any
other document, instrument or agreement delivered in connection therewith shall
mean and be a reference to this Agreement.

 

ARTICLE VII
SERVICER PROVISIONS

 

Section 7.01.          Appointment of the Servicer.  Buyer hereby appoints the
Servicer as its agent to service the Transferred Receivables on behalf of the
Buyer and the Purchasers and, in accordance with the Related Documents, to
enforce Buyer’s and the Purchasers’ rights and interests in and under each
Transferred Receivable and Contract therefor and to serve in such capacity until
the termination of its responsibilities pursuant to Sections 8.01 or 9.01.  In
connection therewith, the Servicer hereby accepts such appointment and agrees to
perform the duties and obligations set forth herein.  The Servicer may, with the
prior written consent of the Administrative Agent, subcontract with a
Sub-Servicer for the collection, servicing or administration of the Transferred
Receivables; provided that no such consent shall be needed for the Servicer to
subcontract with a Sub-Servicer that is also an Originator; and
further provided, that (i) the Servicer shall remain liable for the performance
of the duties and obligations of such Sub-Servicer pursuant to the terms hereof,
(ii) any Sub-Servicing Agreement that may be entered into and any other
transactions or services relating to the Transferred Receivables involving a
Sub-Servicer shall be deemed to be between the Sub-Servicer and the Servicer
alone, and none of the Buyer or any Specified Party shall be deemed a party
thereto and shall have no obligations, duties or liabilities with respect to the
Sub-Servicer, (iii) each Sub-Servicing Agreement shall expressly provide that it
shall automatically terminate upon the termination of the Servicer’s
responsibilities hereunder in accordance with the terms hereof and (iv) each
Originator acting as a Sub-Servicer hereby acknowledges that its rights as a
Sub-Servicer shall terminate automatically, upon the termination of the
Servicer’s responsibilities hereunder.

 

34

--------------------------------------------------------------------------------

 

Section 7.02.          Duties and Responsibilities of the Servicer.

 

(a)           Subject to the provisions of this Agreement, the Servicer shall
conduct the servicing, administration and collection of the Transferred
Receivables and shall take, or cause to be taken, all actions that (i) may be
necessary or advisable to service, administer and collect each Transferred
Receivable from time to time, (ii) the Servicer would take if the Transferred
Receivables were owned by the Servicer, and (iii) are consistent with the Credit
and Collection Policies and with a level of care no less diligent than that
employed by the Servicer with respect to similar accounts receivable owned by it
or its Affiliates.

 

(b)           In addition to the foregoing, in order to ensure that the Buyer
has adequate funding for the purchase of Receivables hereunder, the Servicer
shall be responsible for the following:

 

(i)            preparation and delivery on behalf of Buyer all Capital Purchase
Requests, Capital Investment Reduction Notices, Investment Base Certificates,
Monthly Reports and Weekly Reports required to be delivered under the Purchase
Agreement;

 

(ii)           calculation and monitoring of the Investment Base and the
components thereof, and whether the Receivables included in the calculation of
the Net Receivables Balance are in fact Eligible Receivables; and

 

(iii)          establishment, maintenance and administration of the Lockbox
Accounts and the Seller Account in accordance with Article VI of the Purchase
Agreement.

 

(c)           The Servicer shall remain a non-resident of Canada for purposes
of, and shall not register with any Governmental Authority in Canada in any
manner that would subject it to the requirement to collect, Canadian federal
goods and services tax, harmonized sales tax, Quebec sales tax or any other
value added tax imposed by any Governmental Authority in Canada, and shall
engage Canadian Originator to act as Sub-servicer for purposes of carrying on
any servicing activities in Canada.

 

Section 7.03.          Collections on Receivables.

 

(a)           In the event that the Servicer is unable to determine the specific
Transferred Receivables on which Collections have been received from the Obligor
thereunder, the parties agree that such Collections shall be deemed to have been
received on such Receivables in the order in which they were originated with
respect to such Obligor.  In addition, if an Obligor is an obligor on
Transferred Receivables and any other Receivables or indebtedness owed to any
Originator, the Parent or any of their respective Affiliates then, unless
otherwise required by applicable law, Collections on such Transferred
Receivables or other Receivables or indebtedness shall be treated first, as a
Collection of any Transferred Receivables of such Obligor, in the order in which
they were originated, before being applied to any other Receivables or other
indebtedness of such Obligor.  In the event that the Servicer is unable to
determine the specific Transferred Receivables on which discounts, offsets or
other non-cash reductions have been granted or made with respect to the Obligor
thereunder, the parties agree for purposes of this Agreement only that such
reductions shall be deemed to have been granted or made (i) prior to a
Termination Event, on such Receivables as determined by the Servicer, and

 

35

--------------------------------------------------------------------------------


 

(ii) from and after the occurrence of a Termination Event, in the reverse order
in which they were originated with respect to such Obligor.

 

(b)           If the Servicer determines that amounts unrelated to the
Transferred Receivables (the “Unrelated Amounts”) have been deposited in any
Lockbox Account, then the Servicer shall provide written evidence thereof to the
Buyer and the Administrative Agent no later than the first Business Day
following the day on which the Servicer had actual knowledge thereof, which
evidence shall be provided in writing and shall be otherwise satisfactory to
Buyer.

 

(c)           Authorization of the Servicer.  Buyer hereby authorizes the
Servicer to take any and all reasonable steps in its name and on its behalf
necessary or desirable and not inconsistent with the rights of the Buyer
hereunder, in the determination of the Servicer, to (a) collect all amounts due
under any Transferred Receivable, including endorsing the applicable name on
checks and other instruments representing Collections on such Receivable, and
executing and delivering any and all instruments of satisfaction or cancellation
or of partial or full release or discharge and all other comparable instruments
with respect to any such Receivable and (b) after any Transferred Receivable
becomes a Delinquent Receivable or a Defaulted Receivable and to the extent
permitted under and in compliance with applicable law and regulations, commence
proceedings with respect to the enforcement of payment of any such Receivable
and the Contract therefor and adjust, settle or compromise any payments due
thereunder, in each case to the same extent as the applicable Originator could
have done if it had continued to own such Receivable.  The Seller shall furnish
the Servicer with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder.  Notwithstanding anything to the contrary contained herein,
the Buyer (or the Administrative Agent, as the Buyer’s Assignee) shall,
following the occurrence of an Event of Servicer Termination, have the absolute
and unlimited right to direct the Servicer (at the Servicer’s expense) (i) to
commence or settle any legal action to enforce collection of any Transferred
Receivable or (ii) to foreclose upon, repossess or take any other action that
the Buyer  (or the Administrative Agent, as Buyer’s assignee) deems necessary or
advisable with respect thereto.  In no event shall the Servicer be entitled to
make Buyer or any Specified Party a party to any Litigation without, as the case
may be, Buyer’s or such Specified Party’s express prior written consent.

 

(d)           Servicing Fees.  As compensation for its servicing activities and
as reimbursement for its reasonable expenses in connection therewith, the
Servicer shall be entitled to receive the Servicing Fees monthly on each
Settlement Date.  Such Servicing Fees shall be payable from available funds in
accordance with Section 2.07 and 2.08 of the Purchase Agreement.  The Servicer
shall be required to pay for all expenses incurred by it in connection with its
activities hereunder (including any payments to accountants, counsel or any
other Person) and shall not be entitled to any payment therefor other than the
Servicing Fees.

 

Section 7.04.          Covenants of the Servicer.  The Servicer covenants and
agrees that from and after the Effective Date and until the Termination Date:

 

(a)           Compliance with Agreements and Applicable Laws.  The Servicer
shall perform each of its obligations under this Agreement and the other Related
Documents.  The Servicer shall comply with all federal, state, provincial and
local laws and regulations applicable to it and

 

36

--------------------------------------------------------------------------------


 

the Transferred Receivables, including those relating to truth in lending,
retail installment sales, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices, privacy, licensing,
taxation, ERISA and labor matters and environmental laws and environmental
permits, except, in each case, where the failure to so comply could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)           Maintenance of Existence and Conduct of Business.  The Servicer
shall:  (i) do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence; (ii) continue to conduct its
business substantially as now conducted or as otherwise permitted hereunder and
in accordance with the terms of its certificate or articles of incorporation and
by-laws; and (iii) at all times maintain, preserve and protect all of its assets
and properties used or useful in the conduct of its business, including all
licenses, permits, charters and registrations, and keep the same in good repair,
working order and condition in all material respects (taking into consideration
ordinary wear and tear) and from time to time make, or cause to be made, all
necessary or appropriate repairs, replacements and improvements thereto
consistent with industry practices, except to the extent that the failure to
comply with this clause (iii) could not reasonably be expected to have a
Material Adverse Effect.

 

(c)           ERISA.  The Servicer shall give the Administrative Agent prompt
written notice of any event that (i) could reasonably be expected to result in
the imposition of a Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA or applicable Canadian federal or provincial pension benefits standards
legislation, or (ii) could reasonably be expected to result in the incurrence by
Servicer of any liabilities under Title IV of ERISA (other than premium payments
arising in the ordinary course of business) or, wind up liabilities with respect
to a defined benefit pension plan under applicable Canadian federal or
provincial pension benefits standards legislation.

 

(d)           Compliance with Credit and Collection Policies.  The Servicer
shall comply with the Credit and Collection Policies with respect to each
Transferred Receivable and the Contract therefor.  The Servicer shall not
extend, amend, forgive, discharge, compromise, waive, cancel or otherwise modify
the terms of any Transferred Receivable or amend, modify or waive any term or
condition of any Contract related thereto, except that the Servicer may
(i) reduce the Outstanding Balance of a Receivable as required to reflect any
Dilution Factors and (ii) take such actions, to the extent permitted by the
Credit and Collection Policies, as the Servicer may deem reasonably necessary or
desirable in order to maximize Collections with respect to any past-due
Receivable so long as, after giving effect to any such action, no Receivables
which constituted Eligible Receivables prior to such action would no longer
constitute Eligible Receivables as a result of such action.  The Servicer shall
not without the prior written consent of the Buyer amend, modify or waive any
term or provision of the Credit and Collection Policies.

 

(e)           Ownership of Transferred Receivables; Servicing Records.  The
Servicer shall (i) identify the Transferred Receivables clearly and
unambiguously in its Servicing Records to reflect that such Transferred
Receivables are the property of the Buyer and that a Lien on such Transferred
Receivables has been granted to the Administrative Agent for the benefit of the
Purchasers and that undivided interests therein have been transferred pursuant
to the Purchase Agreement; (ii) maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing such Receivables in the event of the

 

37

--------------------------------------------------------------------------------


 

destruction of any originals thereof) as are reasonably necessary or advisable
in accordance with industry practice (1) to reflect promptly (a) all payments
received and all credits and extensions granted with respect to such
Receivables, (b) the return, rejection, repossessions, or stoppage in transit of
any merchandise the sale of which has given rise to any such Receivable and
(c) any other reductions in the Outstanding Balance of the Receivables on
account of Dilution Factors; and (2) to determine no less frequently than the
date each Daily Report, Weekly Report or Monthly Report is due, whether each
Transferred Receivable then outstanding qualifies as an Eligible Receivable;
(iii) by no later than the Effective Date (or, in the case of records relating
solely to a New Originator, by no later than the applicable Initial Sale Date),
mark conspicuously its books and records (including computer records) and credit
files pertaining to the Seller Collateral, and its file cabinets or other
storage facilities where it maintains information pertaining thereto with the
following legend “The accounts receivable and other obligations set forth
herein, together with certain related property interests, have been sold to GGRC
Corp., and interests therein have been further transferred to certain purchasers
for whom General Electric Capital Corporation acts as agent.”, to evidence the
assignment of the Receivables under this Agreement and the assignment and Liens
granted pursuant to the Purchase Agreement.  Upon the occurrence and during the
continuance of a Termination Event, the Servicer shall deliver and turn over
such books and records to the Buyer (or the Administrative Agent, as the Buyer’s
assignee) or its representatives at any time on demand.

 

(f)            Payment and Performance of Charges and other Obligations.

 

(i)            Subject to Section 7.04(f)(ii), the Servicer shall pay, perform
and discharge or cause to be paid, performed and discharged promptly all charges
and claims payable by it, including (A) Charges imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all Charges with
respect to tax, social security and unemployment withholding with respect to its
employees, and (B) lawful claims for labor, materials, supplies and services or
otherwise before any amount thereof shall become past due.

 

(ii)           The Servicer may in good faith contest, by appropriate
proceedings, the validity or amount of any charges or claims described in
Section 7.04(f)(i); provided that (A) adequate reserves with respect to such
contest are maintained on the books of the Servicer, in accordance with GAAP,
(B) such contest is maintained and prosecuted continuously and with diligence,
(C) none of the Seller Collateral becomes subject to forfeiture or loss as a
result of such contest, (D) no Lien shall be imposed to secure payment of such
charges or claims other than inchoate tax liens and (E) the Administrative Agent
has not advised the Servicer in writing that it reasonably believes that failure
to pay or to discharge such claims or charges could have or result in a Material
Adverse Effect.

 

(g)           Access.  The Servicer agrees to provide Buyer (or the
Administrative Agent, as the Buyer’s assignee) and the Buyer’s (or the
Administrative Agent’s, as the Buyer’s assignee) officers, employees, directors,
agents and representatives with all access that the Originators have covenanted
and agreed to provide to the Buyer in Section 4.02(b).

 

(h)           [Intentionally Reserved.]

 

38

--------------------------------------------------------------------------------


 

(i)            Collection of Transferred Receivables.  In connection with the
collection of amounts due or to become due under the Transferred Receivables,
the Seller Assigned Agreements and any other Seller Collateral, the Servicer
shall take such action as it and, from and after the occurrence and during the
continuance of a Termination Event, the Buyer (or the Administrative Agent, as
the Buyer’s assignee) may deem necessary or desirable to enforce collection of
the Transferred Receivables, the Seller Assigned Agreements and the other Seller
Collateral; provided that applicable Originator may, rather than commencing any
such action or taking any other enforcement action, at its option, elect to pay
to the Buyer, for deposit into an Agent Account, an amount equal to the
Outstanding Balance of any such Transferred Receivable.  If  an Incipient
Termination Event or a Termination Event shall have occurred and be continuing
the Buyer (or the Administrative Agent, as the Buyer’s assignee) may, without
prior notice to any Originator or the Servicer, (x) exercise any rights with
respect to exclusive ownership and control of the Collections and the Lockbox
Accounts in accordance with the terms of the applicable Lockbox Account
Agreements (in which case the Servicer shall be required to deposit any
Collections it then has in its possession or at any time thereafter receives,
immediately in an Agent Account) and (y) notify any Obligor under any
Transferred Receivable or obligors under the Seller Assigned Agreements of the
sale to Buyer of such Transferred Receivables and of the pledge of such
Transferred Receivables or Seller Assigned Agreements, as the case may be, to
the Administrative Agent and direct that payments of all amounts due or to
become due to the Buyer thereunder be made directly to the Buyer or any
servicer, collection agent or Lockbox or other account designated by the Buyer
(or the Administrative Agent, as the Buyer’s assignee) and the Buyer (or the
Administrative Agent, as the Buyer’s assignee) may enforce collection of any
such Transferred Receivable or the Seller Assigned Agreements and adjust, settle
or compromise the amount or payment thereof.  The Buyer shall provide prompt
notice to the Servicer of any such notification of assignment, pledge or
direction of payment to the Obligors under any Transferred Receivables.

 

(j)            Performance of Seller Assigned Agreements.  The Servicer shall
(i) perform and observe all the terms and provisions of the Seller Assigned
Agreements to be performed or observed by it, maintain the Seller Assigned
Agreements in full force and effect, enforce the Seller Assigned Agreements in
accordance with their terms and take all action as may from time to time be
requested by the Buyer (or the Administrative Agent, as the Buyer’s assignee) in
order to accomplish the foregoing, and (ii) upon the request of and as directed
by the Buyer (or the Administrative Agent, as the Buyer’s assignee) , make such
demands and requests to any other party to the Seller Assigned Agreements as are
permitted to be made by the Servicer thereunder.

 

(k)           License for Use of Software and Other Intellectual Property. 
Unless expressly prohibited by the licensor thereof or any provision of
applicable law, if any, the Servicer hereby grants to the Buyer (and to the
Administrative Agent on behalf of the Purchasers as assignee of the Buyer) a
limited license to use, without charge, the Servicer’s computer programs,
software, printouts and other computer materials, technical knowledge or
processes, data bases, materials, trademarks, registered trademarks, trademark
applications, service marks, registered service marks, service mark
applications, patents, patent applications, trade names, rights of use of any
name, labels, fictitious names, inventions, designs, trade secrets, goodwill,
registrations, copyrights, copyright applications, permits, licenses,
franchises, customer lists, credit files, correspondence, and advertising
materials or any property of a similar nature, as it pertains to the

 

39

--------------------------------------------------------------------------------


 

Transferred Receivables and the other Seller Collateral, or any rights to any of
the foregoing, only as reasonably required in connection with the collection of
the Transferred Receivables and the advertising for sale, and selling any of the
Seller Collateral, or exercising of any other remedies with respect thereto, and
the Servicer agrees that its rights under all licenses and franchise agreements
shall inure to the Buyer (and to the Administrative Agent on behalf of the
Purchasers as assignee of the Buyer) for purposes of the license granted
herein.  Except upon the occurrence and during the continuation of a Termination
Event, the Buyer agrees not to use (and shall cause the Administrative Agent to
covenant not to use) any such license without the consent of the Servicer.  The
Servicer represents and warrants that no third-party licenses or approvals are
required for Buyer or the Administrative Agent to use any programs used by the
Servicer to service the Receivables other than those which have been obtained
and are in full force and effect.

 

(l)            Deposit of Collections.  The Servicer shall (and shall cause each
of its Affiliates to) (i) instruct all Obligors to remit all payments with
respect to any Transferred Receivables directly into a Lockbox or a Lockbox
Account, and (ii) deposit or cause to be deposited promptly into a Lockbox or a
Lockbox Account, and in any event no later than the first Business Day after
receipt thereof, all Collections it may receive in respect of Transferred
Receivables (and until so deposited, all such Collections shall be held in trust
for the benefit of Buyer and its assigns (including the Administrative Agent and
the Purchasers).  The Servicer shall not make or permit to be made deposits into
a Lockbox or a Lockbox Account other than in accordance with this Agreement and
the other Related Documents.  Without limiting the generality of the foregoing,
the Servicer shall use commercially reasonable efforts to ensure that no
Collections or other proceeds with respect to a Receivable reconveyed to any
Originator pursuant to Section 4.04 hereof are paid or deposited into any
Lockbox or Lockbox Account.

 

(m)          Commingling.  The Servicer shall not (and shall cause each other
member of the Parent Group not to) deposit or permit the deposit of any funds
that do not constitute Collections of Transferred Receivables into any Lockbox
or Lockbox Account except as otherwise permitted by Section 4.03(o) hereof.  If
any funds not constituting Collections of Transferred Receivables are
nonetheless deposited into a Lockbox or Lockbox Account and the Servicer so
notifies Buyer, Buyer shall promptly remit any such amounts to the applicable
Originator.  So long as any Transferred Receivables of an Obligor remain unpaid,
the Servicer shall not instruct such Obligor to remit Collections of any
Receivables to any Person or account other than to a Lockbox or Lockbox Account.

 

(n)           Separate Identity.  The Servicer shall comply with
Section 4.02(i) to the same extent as if it were an Originator.

 

Section 7.05.          Reporting Requirements of the Servicer.  The Servicer
hereby agrees that, from and after the Effective Date and until the Termination
Date, it shall prepare and deliver or cause to be prepared and delivered to the
Purchasers and the Administrative Agent, on behalf of the Buyer, the financial
statements, notices, reports, and other information set forth in Annex
5.02(a) to the Purchase Agreement at the times, to the Persons and in the manner
set forth in Annex 5.02(a) of the Purchase Agreement.

 

40

--------------------------------------------------------------------------------


 

ARTICLE VIII
EVENTS OF SERVICER TERMINATION

 

Section 8.01.          Events of Servicer Termination.  If any of the following
events (each, an “Event of Servicer Termination”) shall occur (regardless of the
reason therefor) and be continuing:

 

(a)           the Servicer shall (i) fail to make any payment or deposit
hereunder when due and payable and the same shall remain unremedied for two
(2) Business Days or more; (ii) fail to deliver when due any of the reports
required to be delivered pursuant to Section 7.05 or any other report related to
the Transferred Receivables as required by the other Related Documents and the
same shall remain unremedied for five (5) Business Days or more; or (iii) fail
or neglect to perform, keep or observe any other provision of this Agreement or
the other Related Documents (other than any provision embodied in or covered by
any other clause of this Section 8.01) and the same shall remain unremedied for
ten (10) Business Days or more following the earlier to occur of an Authorized
Officer of the Servicer becoming aware of such breach and the Servicer’s receipt
of notice thereof; or

 

(b)           (i) the Servicer shall fail to make any payment with respect to
any of its Debts which is in an aggregate principal amount in excess of
$20,000,000 when due, and the same shall remain unremedied for any applicable
grace period with respect thereto; or (ii) a default or breach shall occur under
any agreement, document or instrument to which the Servicer is a party or by
which the Servicer or its property is bound (other than a Related Document), and
such default or breach has not been waived or shall remain unremedied after any
applicable grace period with respect thereto and which involves a Debt which is
in an aggregate principal amount in excess of $20,000,000; or

 

(c)           a case or proceeding shall have been commenced against the
Servicer or any Affiliate which acts as a Sub-Servicer seeking a decree or order
in respect of any such Person (i) under the Bankruptcy Code or any other
applicable federal, state, provincial or foreign bankruptcy or other similar
law, including the BIA or the CCAA, (ii) appointing a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for any such
Person or for any substantial part of such Person’s assets, or (iii) ordering
the winding-up or liquidation of the affairs of any such Person, and such case
or proceeding continues for 45 days unless dismissed or discharged; provided,
however, that such 45-day period shall be deemed terminated immediately if (x) a
decree or order is entered by a court of competent jurisdiction with respect to
a case or proceeding described in this subsection (c), or (y) any of the events
described in Section 8.01(d) shall have occurred; or

 

(d)           the Servicer or any Affiliate which acts as a Sub-Servicer shall
(i) file a petition seeking relief under the Bankruptcy Code, the BIA or the
CCAA or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consent or fail to object in a timely and appropriate manner
to the institution of any proceedings under the Bankruptcy Code, the BIA or the
CCAA or any other applicable federal, state or foreign bankruptcy or similar law
or to the filing of any petition thereunder or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for any such Person or

 

41

--------------------------------------------------------------------------------


 

for any substantial part of such Person’s assets, (iii) make an assignment for
the benefit of creditors, or (iv) take any corporate action in furtherance of
any of the foregoing; or

 

(e)           the Servicer or any Affiliate which acts as a Sub-Servicer
generally does not pay its debts as such debts become due or admits in writing
its inability to, or is generally unable to, pay its debts as such debts become
due; or

 

(f)            a final judgment or judgments for the payment of money in excess
of $10,000,000 in the aggregate (net of insurance proceeds) at any time
outstanding shall be rendered against the Servicer or any other Subsidiary of
the Parent which acts as a Sub-Servicer and either (i) enforcement proceedings
shall have been commenced upon any such judgment or (ii) the same shall not,
within 30 days after the entry thereof, have been discharged or execution
thereof stayed or bonded pending appeal, or shall not have been discharged prior
to the expiration of any such stay; or

 

(g)           (i) any information contained in any Investment Base Certificate,
Daily Report, Monthly Report or Weekly Report is untrue or incorrect in any
material respect as of its date or (ii) any representation or warranty of the
Servicer herein or in any other Related Document or in any written statement,
report, financial statement or certificate (other than a Investment Base
Certificate) made or delivered by the Servicer to any Specified Party hereto or
thereto is untrue or incorrect in any material respect as of the date when made
or deemed made and such representation and warranty, if relating to any
Transferred Receivable, has not been cured by the repurchase of any such
Transferred Receivable pursuant to Section 4.04; provided, that the inaccuracy
of information in any Daily Report, if made without actual knowledge of such
inaccuracy, shall not constitute an Event of Servicer Termination if such
information is corrected by delivery of a new Daily Report within two Business
Days of the untrue or inaccurate information; or

 

(h)           the Buyer shall have reasonably determined that any event or
condition has occurred that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect described in clause (b) of the definition
thereof; or

 

(i)            a Termination Event shall have occurred or this Agreement shall
have been terminated prior to the repayment in full of all Seller Obligations;
or

 

(j)            the Servicer shall assign or purport to assign any of its
obligations hereunder without the prior written consent of the Buyer; or

 

(k)           a Change of Control shall occur;

 

then, and in any such event, the Buyer may, by delivery of a Servicer
Termination Notice to the Servicer, terminate the servicing responsibilities of
the Servicer hereunder, without demand, protest or further notice of any kind,
all of which are hereby waived by the Servicer.  Upon the delivery of any such
notice, all authority and power of the Servicer under this Agreement shall pass
to and be vested in the Successor Servicer acting pursuant to Section 9.02;
provided, that notwithstanding anything to the contrary herein, the Servicer
agrees to continue to follow the procedures set forth in Section 7.02 with
respect to Collections on the Transferred Receivables

 

42

--------------------------------------------------------------------------------


 

until a Successor Servicer has assumed the responsibilities and obligations of
the Servicer in accordance with Section 9.02.

 

ARTICLE IX
SUCCESSOR SERVICER PROVISIONS

 

Section 9.01.          Servicer Not to Resign.  The Servicer shall not resign
from the obligations and duties hereby imposed on it except upon a determination
that (a) the performance of its duties hereunder has become impermissible under
applicable law or regulation and (b) there is no reasonable action that the
Servicer could take to make the performance of its duties hereunder become
permissible under applicable law.  Any such determination shall (i) with respect
to clause (a) above, be evidenced by an opinion of counsel to such effect and
(ii) with respect to clause (b) above, be evidenced by an Officer’s Certificate
to such effect, in each case delivered to the Buyer and the Administrative
Agent.  No such resignation shall become effective until a Successor Servicer
shall have assumed the responsibilities and obligations of the Servicer in
accordance with Section 9.02.

 

Section 9.02.          Appointment of the Successor Servicer.  In connection
with the termination of the Servicer’s responsibilities or the resignation by
the Servicer under this Agreement pursuant to Sections 8.01 or 9.01,
respectively, the Buyer may at any time appoint a successor servicer to the
Servicer that shall be acceptable to the Administrative Agent and shall succeed
to all rights and assume all of the responsibilities, duties and liabilities of
the Servicer under this Agreement (the Administrative Agent, in such capacity,
or such successor servicer being referred to as the “Successor Servicer”);
provided, that the Successor Servicer shall have no responsibility for any
actions of the Servicer prior to the date of its appointment or assumption of
duties as Successor Servicer.  In selecting a Successor Servicer, the Buyer may
(but shall not be required to) obtain bids from any potential Successor Servicer
and may agree to any bid it deems appropriate.  The Successor Servicer shall
accept its appointment by executing, acknowledging and delivering to the Buyer
an instrument in form and substance acceptable to the Buyer and the
Administrative Agent.

 

Section 9.03.          Duties of the Servicer.  The Servicer covenants and
agrees that, following the appointment of, or assumption of duties by, a
Successor Servicer:

 

(a)           The Servicer shall terminate its activities as Servicer hereunder
in a manner that facilitates the transfer of servicing duties to the Successor
Servicer and is otherwise acceptable to the Buyer and the Administrative Agent
and, without limiting the generality of the foregoing, shall, at its own
expense, timely deliver (i) any funds to the Administrative Agent that were
required to be remitted to the Administrative Agent for deposit in an Agent
Account under the Purchase Agreement and (ii) copies of all Servicing Records
and other information with respect to the Transferred Receivables to the
Successor Servicer at a place selected by the Successor Servicer.  The Servicer
shall cooperate with the Successor Servicer in effecting the termination of the
responsibilities and rights of the predecessor Servicer under this Agreement and
shall account for all funds and shall execute and deliver such instruments and
do such other things as may be required to vest and confirm in the Successor
Servicer all rights, powers, duties, responsibilities, obligations and
liabilities of the Servicer.  All reasonable costs and expenses (including
reasonable attorneys’ fees) incurred in connection with transferring all files
and other

 

43

--------------------------------------------------------------------------------


 

documents in respect of the Transferred Receivables to the Successor Servicer
shall be for the account of the predecessor Servicer.

 

(b)           The Servicer shall terminate each existing Sub-Servicing Agreement
and the Successor Servicer shall not be deemed to have assumed any of the
Servicer’s interests therein or to have replaced the Servicer as a party
thereto.

 

(c)           In the event that the Servicer is terminated as Servicer hereunder
but no Successor Servicer has been appointed, the Servicer shall timely deliver
to the Administrative Agent or its designee, at a place designated by the
Administrative Agent or such designee, all Servicing Records and other
information with respect to the Transferred Receivables which otherwise would be
required to be delivered to the Successor Servicer under Section 9.03(a) above,
and all reasonable costs and expenses (including reasonable attorneys’ fees)
incurred in connection with transferring such files and other documents to the
Administrative Agent shall be for the account of the predecessor Servicer.

 

Section 9.04.          Effect of Termination or Resignation.  Any termination of
or resignation by the Servicer hereunder shall not affect any claims that the
Buyer or its assigns may have against the Servicer for events or actions taken
or not taken by the Servicer arising prior to any such termination or
resignation.

 

Section 9.05.          Power of Attorney.  On the Closing Date, the Servicer
shall execute and deliver a power of attorney in substantially in the form
attached hereto as Exhibit 9.05 (a “Power of Attorney”).  The Power of Attorney
is a power coupled with an interest and shall be irrevocable until this
Agreement has terminated in accordance with its terms and all of the Transferred
Receivables have been indefeasibly paid or otherwise written off as
uncollectible.  The powers conferred on the Buyer and the Administrative Agent
under each Power of Attorney are solely to protect the interests of the Buyer in
the Transferred Receivables and the ability of the Successor Servicer to assume
the servicing rights, powers and responsibilities of the Servicer hereunder and
shall not impose any duty upon the Buyer, the Administrative Agent or the
Successor Servicer to exercise any such powers.

 

Section 9.06.          No Proceedings.  Each Originator and Servicer agrees
that, from and after the Closing Date and until the date one year plus one day
following the Termination Date, it will not, directly or indirectly, institute
or cause to be instituted against Buyer any proceeding of the type referred to
in Sections 8.01(d) and 8.01(e) of the Purchase Agreement.  This Section 9.06
shall survive the termination of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

44

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amended and Restated
Receivables Sale and Servicing Agreement to be executed by their respective duly
authorized representatives, as of the date first above written.

 

 

GEORGIA GULF CORPORATION, as an Originator and as Servicer

 

 

 

 

 

By

/s/   Gregory Thompson

 

Name

 

 

Title

 

 

 

 

 

 

GEORGIA GULF CHEMICALS & VINYLS, LLC, as an Originator

 

 

 

 

 

By

/s/   Gregory Thompson

 

Name

 

 

Title

 

 

 

 

 

 

GEORGIA GULF LAKE CHARLES, LLC as an Originator

 

 

 

 

 

By

/s/   Gregory Thompson

 

Name

 

 

Title

 

 

 

 

 

 

ROYAL MOULDINGS LIMITED, as an Originator

 

 

 

 

 

By

/s/   Gregory Thompson

 

Name

 

 

Title

 

 

 

 

ROYAL GROUP, INC., as an Originator

 

 

 

 

 

By

/s/   Gregory Thompson

 

Name

 

 

Title

 

 

--------------------------------------------------------------------------------


 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 12 INC., as an Originator

 

 

 

 

 

By

/s/   Gregory Thompson

 

Name

 

 

Title

 

 

 

 

 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 13 INC., as an Originator

 

 

 

 

 

By

/s/   Gregory Thompson

 

Name

 

 

Title

 

 

 

 

 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 14 INC., as an Originator

 

 

 

 

 

By

/s/   Gregory Thompson

 

Name

 

 

Title

 

 

 

 

 

 

ROYAL OUTDOOR PRODUCTS, INC., as an Originator

 

 

 

 

 

By

/s/   Gregory Thompson

 

Name

 

 

Title

 

 

 

 

 

 

PLASTIC TRENDS, INC., as an Originator

 

 

 

 

 

By

/s/   Gregory Thompson

 

Name

 

 

Title

 

 

--------------------------------------------------------------------------------


 

 

GGRC CORP., as Buyer

 

 

 

 

 

By

/s/   Mark E. Buckis

 

Name

 

 

Title

 

 

--------------------------------------------------------------------------------


 

[EXHIBITS, SCHEDULES AND ALL ANNEXES, EXCEPT ANNEX X, OMITTED]

 

--------------------------------------------------------------------------------

 

ANNEX X

 

to

 

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

 

and

 

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

dated as of

 

March 17, 2009

 

Definitions and Interpretation

 

SECTION 1.  Definitions and Conventions.  Capitalized terms used in the Sale
Agreement (as defined below) and the Purchase Agreement (as defined below) shall
have (unless otherwise provided elsewhere therein) the following respective
meanings:

 

“Additional Amounts” shall mean any amounts payable to any Affected Party under
Sections 2.09 or 2.10 of the Purchase Agreement.

 

“Additional Costs” shall have the meaning assigned to it in Section 2.09(b) of
the Purchase Agreement.

 

“Administrative Agent” shall have the meaning set forth in the Preamble of the
Purchase Agreement.

 

“Adverse Claim” shall mean any claim of ownership or any Lien, other than any
ownership interest or Lien created under any Related Document, the Existing
Purchase Agreement or the Existing Sale Agreement.

 

“Affected Party” shall mean each of the following Persons: each Purchaser, the
Administrative Agent, the Depositary, each Affiliate of the foregoing Persons,
and any SPV or participant with the rights of a Purchaser under
Section 12.02(c) of the Purchase Agreement and their respective successors,
transferees and permitted assigns.

 

“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, five percent (5%) or more of the Stock having
ordinary voting power in the election of directors of such Person, (b) each
Person that controls, is controlled by or is under common control with such
Person, or (c) each of such Person’s officers, directors, joint venturers and
partners.  For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

 

1

--------------------------------------------------------------------------------


 

“Agent Account” shall mean (i) the Master Agent Account and (ii) account
# XXXXXXXX established at Royal Bank of Canada in the name of the Administrative
Agent.

 

“Appendices” shall mean, with respect to any Related Document, all exhibits,
schedules, annexes and other attachments thereto, or expressly identified
thereto.

 

“Applicable Index Rate Margin” shall mean 3.00% per annum.

 

“Applicable LIBOR Margin” shall mean 4.50% per annum.

 

“Assignment Agreement” shall mean an assignment agreement in the form of Exhibit
12.02 attached to the Purchase Agreement.

 

“Attributable Rate” shall have the meaning assigned to it in Section 2.11 of the
Purchase Agreement.

 

“Authorized Officer” shall mean, with respect to any corporation or limited
liability company, the Chairman or Vice-Chairman of the Board, the President,
any Vice President, the General Counsel, the Secretary, the Treasurer, the
Controller, any Assistant Secretary, any Assistant Treasurer, any manager or
managing member and each other officer of such corporation or limited liability
company specifically authorized to sign agreements, instruments or other
documents on behalf of such corporation or limited liability company in
connection with the transactions contemplated by the Sale Agreement, the
Purchase Agreement and the other Related Documents.

 

“Availability” shall mean, as of any date of determination, the amount, if any,
by which the Investment Base exceeds the Capital Investment, in each case as of
the end of the immediately preceding day.

 

“Bankruptcy Code” shall mean the provisions of title 11 of the United States
Code, 11 U.S.C. § § 101 et seq.

 

“BIA” means the Bankruptcy and Insolvency Act (Canada), as amended from time to
time, and any regulations promulgated thereunder.

 

“Billed Amount” shall mean, with respect to any Receivable, the Dollar
Equivalent Amount billed on the Billing Date to the Obligor thereunder.

 

“Billing Date” shall mean, with respect to any  Receivable, the date on which
the invoice with respect thereto was generated.

 

“Breakage Costs” shall have the meaning assigned to it in Section 2.10 of the
Purchase Agreement.

 

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York or,
with respect to any

 

2

--------------------------------------------------------------------------------


 

remittances to be made by any Lockbox Account Bank to any related Lockbox
Account, in the jurisdiction(s) in which the Accounts maintained by such Banks
are located.

 

“Buyer” shall have the meaning assigned to it in the preamble to the Sale
Agreement.

 

“Buyer Available Amounts” shall have the meaning assigned to it in Section 6.15
of the Sale Agreement.

 

“Buyer Indemnified Person” shall have the meaning assigned to it in Section 5.01
of the Sale Agreement.

 

“Canadian Dollar Receivable” has the meaning set forth in clause (d) of the
definition of “Eligible Receivable”.

 

“Canadian Originator” means (i) Royal Group, Inc. and (ii) any other Originator
that is organized under the laws of Canada or any province thereof.

 

“Canadian Receivables Excess Amount” shall mean, as of any date of
determination, an amount (without duplication) equal to the sum of the
following:

 

(i)                                     the amount by which the aggregate
Outstanding Balance of Eligible Receivables that are Canadian Dollar Receivables
exceeds 30% of the Modified Net Receivables Balance (or such lesser amount
designated by the Administrative Agent in writing to the Seller prior to the
Initial Sale Date for Royal Group, Inc.);

 

(ii)                                  the amount by which the aggregate
Outstanding Balance of Eligible Receivables that are Canadian Dollar Receivables
that are owing by Obligors organized under the laws of the United States (or any
state or subdivision thereof) exceeds 10% of the Modified Net Receivables
Balance (or such lesser amount designated by the Administrative Agent in writing
to the Seller prior to the Initial Sale Date for Royal Group, Inc.); and

 

(iii)                               the amount by which the sum of (A) the
aggregate Outstanding Balance of Eligible Receivables that are Canadian Dollar
Receivables and (B) the aggregate Outstanding Balance of Eligible Receivables
that are owing by Obligors organized under the laws of Canada but are not
Canadian Dollar Receivables exceeds 50% of the Modified Net Receivables Balance
(or such lesser amount designated by the Administrative Agent in writing to the
Seller prior to the Initial Sale Date for Royal Group, Inc.).

 

“Capital Investment” shall mean, as of any date of determination, the amount
equal to (a) the aggregate Purchases made by the Purchasers under the Purchase
Agreement on or before such date, minus (b) the aggregate amounts disbursed to
any Purchaser in reduction of Capital Investment pursuant to the Purchase
Agreement on or before such date; provided, that references to the Capital
Investment of any Purchaser shall mean an amount equal to (x) the Purchases made
by such Purchaser pursuant to the Purchase Agreement on or before such date,
minus (y) 

 

3

--------------------------------------------------------------------------------


 

the aggregate amounts disbursed to such Purchaser in reduction of the Capital
Investment pursuant to the Purchase Agreement on or before such date and not
required to be returned as preference payments or otherwise and provided,
further that if any repayment of Capital Investment is rescinded or is required
to be returned as a preference or for any other reason, then Capital Investment
shall include the amount so rescinded or returned.

 

“Capital Lease” shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.

 

“Capital Lease Obligation” shall mean, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Capital Purchase” shall have the meaning assigned to it in Section 2.01 of the
Purchase Agreement.

 

“Capital Purchase Request” shall have the meaning assigned to it in
Section 2.03(b) of the Purchase Agreement.

 

“CCAA” means the Companies’ Creditors Arrangement Act (Canada), as amended from
time to time.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 30% of the Equity Interests of the Parent
entitled to vote for members of the board of directors or equivalent governing
body of the Parent on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at

 

4

--------------------------------------------------------------------------------


 

least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors);

 

(c)                                  the occurrence of a “Change of Control” (or
any comparable term) under, and as defined in, the 2006 Senior Subordinated
Notes Documents (as defined in the Credit Agreement as in effect as of the
Closing Date);

 

(d)                                 the occurrence of a “Change of Control” (or
any comparable term) under, and as defined in, the 2006 Senior Notes Documents
(as defined in the Credit Agreement as in effect as of the Closing Date);

 

(e)                                  the failure of the Parent to own 100% of
the issued and outstanding capital stock of the Seller, free and clear of any
Lien other than the Lien granted in favor of Bank of America, N.A., as
Administrative Agent in connection with the Credit Agreement; or

 

(f)                                    any Transaction Party has sold,
transferred, conveyed, assigned or otherwise disposed of all or substantially
all of its assets (other than such a sale of assets from one Originator to
another Originator).

 

“Charges” shall mean (i) all federal, state, provincial, county, city,
municipal, local, foreign or other governmental taxes (including taxes owed to
the PBGC at the time due and payable); (ii) all levies, assessments, charges, or
claims of any governmental entity or any claims of statutory lienholders, the
nonpayment of which could give rise by operation of law to a Lien on Seller
Collateral or any other property of the Seller or any Originator and (iii) any
such taxes, levies, assessment, charges or claims which constitute a lien or
encumbrance on any property of the Seller or any Originator.

 

“Class” shall mean, with respect to an Obligor, at any time of determination the
classification of such Obligor as a “Class A Obligor” or “Class B Obligor”.

 

“Class A Obligor” and “Class B Obligor”, respectively, shall mean at any time of
determination, an Obligor having an unsecured long-term debt rating and
equivalent short-term rating from each of S&P and Moody’s as described below:

 

Class of Obligor

 

Short-Term
Rating

 

Long-Term
Rating of Obligor

 

 

 

 

 

Class A Obligor

 

A-3/P-3 or higher

 

BBB-/Baa3 or higher

 

5

--------------------------------------------------------------------------------


 

Class of Obligor

 

Short-Term
Rating

 

Long-Term
Rating of Obligor

 

 

 

 

 

Class B Obligor

 

Not rated or lower than those required for a Class A Obligor

 

Not rated or lower than those required for a Class A Obligor

 

For purposes of calculating the foregoing, (i) an Obligor’s short term rating
from S&P and/or Moody’s shall govern, (ii) an Obligor which does not have a
short-term rating from S&P and/or Moody’s but which has the equivalent long-term
debt rating from such Rating Agency as described above shall be deemed to have
the related short-term rating, and (iii) if an Obligor’s short-term rating
results in two different “Classes of Obligor” (because of differences in the
short-term ratings assigned by each of S&P and Moody’s, the Class for such
Obligor shall be based upon the lower of the short-term ratings.

 

“Closing Date” shall mean March 17, 2009.

 

“Collections” shall mean, with respect to any Receivable, all cash collections
and other proceeds of such Receivable (including late charges, fees and interest
arising thereon, and all recoveries with respect thereto that have been written
off as uncollectible) and any amounts required to be paid by an Originator
pursuant to Section 2.04 of the Sale Agreement.

 

“Commitment” shall mean as to any Purchaser, the maximum amount which such
Purchaser is obligated to pay under the Purchase Agreement on account of all
Purchases, as set forth in the signature page to the Purchase Agreement or in
the most recent Assignment Agreement executed by such Purchaser, as such amount
may be adjusted, if at all, from time to time in accordance with the Purchase
Agreement.

 

“Commitment Reduction Notice” shall have the meaning assigned to it in
Section 2.02(a) of the Purchase Agreement.

 

“Commitment Termination Notice” shall have the meaning assigned to it in
Section 2.02(b) of the Purchase Agreement.

 

“Concentration Percentage” shall mean, with respect to an Obligor as of any date
of determination, the General Concentration Percentage or, if applicable, the
Special Concentration Percentage for such Obligor at such date of determination.

 

“Contract” shall mean any agreement or invoice pursuant to, or under which, an
Obligor shall be obligated to make payments with respect to any Receivable.

 

“Contributed Receivables” shall have the meaning assigned to it in
Section 2.01(d) of the Sale Agreement.

 

6

--------------------------------------------------------------------------------


 

“Credit Agreement” shall mean that certain Credit Agreement, dated as of
October 3, 2006, among the Parent, Royal Group, Inc., the subsidiaries of the
Parent from time to time party thereto, the lenders and financial institutions
from time to time party thereto, and Bank of America, National Association, as
Domestic Administrative Agent, Domestic Collateral Agent and Domestic L/C Issuer
and as in effect on Closing Date together with all amendments, restatements,
supplements or modifications thereto that are in effect on the Closing Date or
adopted from time to time thereafter to the extent not prohibited under the
Related Documents, and any refinancings, replacements or refundings thereof that
(a) are agreed to by (i) the Administrative Agent and Requisite Purchasers or
(b) (i) have terms and conditions no less favorable (as determined by the
Administrative Agent, in the exercise of its reasonable credit judgment) to the
Administrative Agent or any Purchaser than the terms and conditions of the
existing Credit Agreement and (ii) with respect to which an intercreditor
agreement having terms and conditions acceptable to the Administrative Agent and
the Purchasers.

 

“Credit and Collection Policies” shall mean the written credit, collection,
customer relations and service policies of the Originators in effect on the
Closing Date and attached as Exhibit A to the Purchase Agreement, as the same
may from time to time be amended, restated, supplemented or otherwise modified
with the prior written consent of the Administrative Agent.

 

“Daily Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02(a) to the Purchase Agreement.

 

“Daily Yield” shall mean, for any day, the aggregate of the following for each
portion of the Capital Investment: the product of (a) the portion of Capital
Investment outstanding on such day at a given Daily Yield Rate multiplied by
(b) the Daily Yield Rate for such portion of Capital Investment on such day.

 

“Daily Yield Rate” shall mean, (i) for an Index Rate Purchase, the Index Rate
and (ii) for a LIBOR Rate Purchase, the LIBOR Rate plus, in each case, 3.00% per
annum if a Termination Event has occurred and is continuing.

 

“Debt” of any Person shall mean, without duplication, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services payment for which is deferred 90 days or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are not overdue by more than 90 days unless being contested in good faith,
(b) all reimbursement and other obligations with respect to letters of credit,
bankers’ acceptances and surety bonds, whether or not matured, (c) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations, (f) all obligations of such Person under
commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest

 

7

--------------------------------------------------------------------------------


 

rates, in each case whether contingent or matured, (h) all liabilities of such
Person under Title IV of ERISA (except for premium payments arising in the
ordinary course of business), (i) all Guaranteed Indebtedness of such Person,
(j) all indebtedness referred to in clauses (a) through (i) above secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness,
(k) all “Indebtedness” as such term is defined in the Credit Agreement, (l) all
“Loans” and other obligations of the Parent and its Subsidiaries under the
Credit Agreement (which shall only be Debt of the Parent, its Subsidiaries and
any Person who guarantees such Debt), and (m) the Seller Obligations.

 

“Defaulted Receivable” shall mean any Transferred Receivable (a) with respect to
which any payment, or part thereof, remains unpaid for more than sixty (60) days
after its Maturity Date or (b) that otherwise has been or should be written off
in accordance with the Credit and Collection Policies.

 

“Defaulted Receivable Ratio” shall mean, as of the last day of any Settlement
Period, the ratio (expressed as a percentage) of:

 

(a)                                  the sum of (without duplication) (i) the
aggregate Outstanding Balance of all Defaulted Receivables and (ii) the
Outstanding Balance of all Receivables written off during such Settlement Period
(as of the date such Transferred Receivables were written off);

 

to

 

(b)                                 the aggregate Outstanding Balance of all
Receivables.

 

“Defaulted Receivable Trigger Ratio” shall mean, as of any date of
determination, the rolling average of the Defaulted Receivable Ratios for the
three Settlement Periods then most recently ended.

 

“Delinquency Ratio” shall mean, as of the last day of any Settlement Period, the
ratio (expressed as a percentage) of:

 

(a)                                  the aggregate Outstanding Balance of all
Transferred Receivables with respect to which any payment, or part thereof,
became between thirty-one (31) and sixty (60) days past due during such
Settlement Period;

 

to

 

(b)                                 the aggregate Billed Amount of all
Transferred Receivables generated during the Settlement Period ended three
Settlement Periods before the Settlement Period ending on such date (so that if
the Settlement Period referenced in (a) was the April Settlement Period, the
Settlement Period referenced in (b) would be the January Settlement Period).

 

8

--------------------------------------------------------------------------------


 

“Delinquency Trigger Ratio” shall mean, as of any date of determination, the
rolling average of the Delinquency Ratios for the three Settlement Periods then
most recently ended.

 

“Depositary” shall mean any bank or other financial institution at which one or
more Agent Accounts are maintained.

 

“Dilution Factors” shall mean, with respect to any Receivable, any portion of
which (a) was reduced, canceled or written-off as a result of (i) any credits,
rebates, freight charges, cash discounts, volume discounts, cooperative
advertising expenses, royalty payments, warranties, cost of parts required to be
maintained by agreement (either express or implied), allowances for early
payment, warehouse and other allowances, defective, rejected, returned or
repossessed merchandise or services, or any failure by any Originator to deliver
any merchandise or services or otherwise perform under the underlying Contract
or invoice, (ii) any change in or cancellation of any of the terms of the
underlying Contract or invoice or any cash discount, rebate, retroactive price
adjustment or any other adjustment by the applicable Originator which reduces
the amount payable by the Obligor on the related Receivable except to the extent
based on credit related reasons, or (iii) any setoff in respect of any claim by
the Obligor thereof (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (b) is subject to any specific
dispute, offset, counterclaim or defense whatsoever (except discharge in
bankruptcy of the Obligor thereof).

 

“Dilution Ratio” shall mean a ratio computed as of the last day of each
Settlement Period by dividing:

 

(a)                                  the aggregate Dilution Factors for all
Transferred Receivables during the Settlement Period ending on such date;

 

to

 

(b)                                 the aggregate Billed Amount of all
Transferred Receivables originated during the one Settlement Period preceding
the Settlement Period ending on such date (so that if the Settlement Period
referenced in (a) was the March Settlement Period, the Settlement Period
referenced in (b) would be the February Settlement Period).

 

“Dilution Reserve Rate” shall mean, as of any Settlement Period, an amount equal
to the product of (i) 2 and (ii) the Dilution Reserve Ratio as of the last day
of such Settlement Period.

 

“Dilution Reserve Ratio” shall mean, as of any date of determination, the
highest Dilution Trigger Ratio occurring during the twelve most recent
Settlement Periods preceding such date.

 

“Dilution Trigger Ratio” shall mean, as of any date of determination, the
rolling average of the Dilution Ratios for the three Settlement Periods then
most recently ended.

 

“Dollars” or “$”  shall mean lawful currency of the United States of America.

 

9

--------------------------------------------------------------------------------


 

“Dollar Equivalent Amount” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars or another currency, the equivalent amount
thereof in Dollars as determined by the Administrative Agent at such time on the
basis of the Spot Rate for the purchase of Dollars with such currency at such
time.

 

“Dynamic Advance Rate” shall mean, as of any date of determination, a percentage
equal to the lesser of (i) 75% and (ii) 100% minus the sum of (A) the Dilution
Reserve Rate, (B) the Loss Reserve Rate, (C) the Yield Reserve Rate and (D) the
Servicing Fee Reserve Rate.

 

“Effective Date” shall have the meaning assigned to it in Section 3.01 of the
Purchase Agreement.

 

“Election Notice” shall have the meaning assigned to it in Section 2.01(d) of
the Sale Agreement.

 

“Eligible Originator” means (i) each Existing Originator, (ii) each New
Originator in respect of which the Initial Sale Date for such New Originator has
occurred following the satisfaction of the conditions precedent set forth in
Section 3.03 of the Sale Agreement and (iii) any other Originator designated in
a written agreement among the Seller, the Administrative Agent and the Requisite
Purchasers as an “Eligible Originator”.

 

“Eligible Receivable” shall mean, as of any date of determination, a Transferred
Receivable:

 

(a)                                  that is (i) due and payable within
seventy-five (75) days of the Billing Date thereof and (ii) not a Defaulted
Receivable;

 

(b)                                 that is not a liability of an Excluded
Obligor or an Obligor with respect to which more than 35% of the aggregate
Outstanding Balance of all Receivables owing by such Obligor are Defaulted
Receivables;

 

(c)                                  that is not a liability of an Obligor
organized under the laws of any jurisdiction outside of the United States of
America (including the District of Columbia but otherwise excluding its
territories and possessions) or Canada;

 

(d)                                 that is denominated and payable in Dollars
or (solely, if such Receivable was originated by a Canadian Originator) Canadian
Dollars in the United States of America and is not represented by a note or
other negotiable instrument or by chattel paper; provided, that if such
Transferred Receivable is denominated and payable in Canadian Dollars (a
“Canadian Dollar Receivable”), the Seller shall have entered into a cross
currency hedging arrangement in form and substance acceptable to Administrative
Agent to ensure, in the Administrative Agent’s reasonable determination, that
the Seller has sufficient Dollars to repay the outstanding Seller Obligations;

 

10

--------------------------------------------------------------------------------

 

(e)                                  that is not subject to any right of
rescission, dispute, offset (including, without limitation, as a result of
customer promotional allowances, discounts, rebates, or claims for damages),
hold back defense, adverse claim or other claim (with only the portion of any
such Receivable subject to any such right of rescission, dispute, offset
(including, without limitation, as a result of customer promotional allowances,
discounts, rebates, or claims for damages), hold back defense, adverse claim or
other claim being considered an Ineligible Receivable by virtue of this clause
(e)), whether arising out of transactions concerning the Contract therefor or
otherwise;

 

(f)                                    that is not an Unapproved Receivable;

 

(g)                                 that does not represent “billed but not yet
shipped” goods or merchandise, partially performed or unperformed services
(including any “milestone billed” Receivable), consigned goods or “sale or
return” goods and does not arise from a transaction for which any additional
performance by the Originator thereof, or acceptance by or other act of the
Obligor thereunder, including any required submission of documentation, remains
to be performed as a condition to any payments on such Receivable or the
enforceability of such Receivable under applicable law;

 

(h)                                 the representations and warranties of
Sections 4.01(v)(ii) through (iv) of the Sale Agreement are true and correct in
all respects as of the Transfer Date therefor;

 

(i)                                     that is not the liability of an Obligor
that has any claim against or affecting the Originator thereof or the property
of such Originator which gives rise to a right of set-off against such
Receivable (with only that portion of Receivables owing by such Obligor equal to
the amount of such claim being an Ineligible Receivable);

 

(j)                                     that was originated in accordance with
and satisfies in all material respects all applicable requirements of the Credit
and Collection Policies;

 

(k)                                  that represents the genuine, legal, valid
and binding obligation of the Obligor thereunder enforceable by the holder
thereof in accordance with its terms;

 

(l)                                     that is entitled to be paid pursuant to
the terms of the Contract therefor and has not been paid in full or been
compromised, adjusted, extended, reduced, satisfied, subordinated, rescinded or
modified (except for adjustments to the Outstanding Balance thereof to reflect
Dilution Factors made in accordance with the Credit and Collection Policies);

 

(m)                               that does not contravene any laws, rules or
regulations applicable thereto (including laws, rules and regulations relating
to usury, consumer protection, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no party to the Contract therefor is in
violation of any such law, rule or regulation;

 

(n)                                 with respect to which no proceedings or
investigations are pending or threatened before any Governmental Authority
(i) asserting the invalidity of such Receivable or the

 

11

--------------------------------------------------------------------------------


 

Contract therefor, (ii) asserting the bankruptcy or insolvency of the Obligor
thereunder, (iii) seeking payment of such Receivable or payment and performance
of such Contract or (iv) seeking any determination or ruling that could
reasonably be expected to materially and adversely affect the validity or
enforceability of such Receivable or such Contract;

 

(o)                                 (i) that is an “account” or a “payment
intangible” within the meaning of the UCC (or any other applicable legislation)
of the jurisdictions in which the each of the Originators, the Parent and the
Seller are “located” (within the meaning of Article 9 of the UCC), (ii) under
the terms of the related Contract, the right to payment thereof may be freely
assigned, including as a result of compliance with applicable law (or with
respect to which, the prohibition on the assignment of rights to payment are
made fully ineffective under applicable law) and (iii) in the case of any
Receivable generated by any Canadian Originator, that is an “account” within the
meaning of the PPSA;

 

(p)                                 that is payable solely and directly to an
Originator and not to any other Person (including any shipper of the merchandise
or goods that gave rise to such Receivable), except to the extent that payment
thereof may be made to a Lockbox or otherwise as directed pursuant to Article VI
of the Purchase Agreement;

 

(q)                                 with respect to which all material consents,
licenses, approvals or authorizations of, or registrations with, any
Governmental Authority required to be obtained, effected or given in connection
with the creation of such Receivable or the Contract therefor have been duly
obtained, effected or given and are in full force and effect;

 

(r)                                    that is created through the provision of
merchandise, goods or services by the Originator thereof in the ordinary course
of its business;

 

(s)                                  that is not the liability of an Obligor
that, under the terms of the Credit and Collection Policies, is receiving or
should receive merchandise, goods or services on a “cash on delivery” basis;

 

(t)                                    that does not constitute a rebilled
amount arising from a deduction taken by an Obligor with respect to a previously
arising Receivable;

 

(u)                                 as to which the Seller has a first priority
perfected ownership interest and in which the Administrative Agent has a first
priority perfected security interest, in each case not subject to any Lien,
right, claim, security interest or other interest of any other Person (other
than, in the case of the Seller, the Lien of the Administrative Agent for the
benefit of the Specified Parties);

 

(v)                                 to the extent such Transferred Receivable
represents consumption, sales, use or value added taxes, such portion of such
Receivable shall not be an Eligible Receivables;

 

(w)                               that does not represent the balance owed by an
Obligor on a Receivable in respect of which the Obligor has made partial
payment;

 

12

--------------------------------------------------------------------------------


 

(x)                                   with respect to which no check, draft or
other item of payment was previously received that was returned unpaid or
otherwise;

 

(y)                                 as to which an invoice has been submitted to
the Obligor thereof;

 

(z)                                   the Obligor of which is not a Governmental
Authority, unless (i) each transfer of such Receivable pursuant to the Related
Documents is in compliance with all assignment of claims statutes and
regulations applicable to such Governmental Authority’s Receivables or such
other agreements have been entered into which are satisfactory to the
Administrative Agent in its sole discretion, (ii) such Governmental Authority is
a United States Governmental Authority (including any Governmental Authority of
a State or local government that is a political subdivision of the United
States) and (iii) the Administrative Agent shall have received evidence, to its
reasonable satisfaction, that no Governmental Authority has a right of setoff
against the Originator thereof or any of its Affiliates that can be exercised
against such Receivables;

 

(aa)                            that was originated by an Eligible Originator;

 

(bb)                          the Obligor of which is neither (i) a resident in
the Province of Québec, nor (ii) required by the Contract to make payments at a
location situated in the Province of Québec; and

 

(cc)                            that complies with such other criteria and
requirements as the Administrative Agent may reasonably determine to be
necessary from time to time in its reasonable credit judgment following a
collateral audit and in consultation with the Borrower.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and any
regulations promulgated thereunder and for a Canadian Originator shall mean
applicable Canadian federal or provincial pension benefits standards
legislation.

 

“ERISA Affiliate” shall mean, with respect to any Originator, any trade or
business (whether or not incorporated) that, together with such Originator, are
treated as a single employer within the meaning of Sections 414(b), (c), (m) or
(o) of the IRC.

 

“ERISA Event” shall mean, with respect to any Originator or any ERISA Affiliate,
the occurrence of one or more of the following events:  (a) any event described
in Section 4043(c) of ERISA with respect to a Title IV Plan unless the 30-day
requirement with respect thereto has been waived pursuant to the regulations
under Section 4043 of ERISA; (b) the withdrawal of any

 

13

--------------------------------------------------------------------------------


 

Originator or ERISA Affiliate from a Title IV Plan subject to Section 4063 of
ERISA during a plan year in which it was a “substantial employer,” as defined in
Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any
Originator or any ERISA Affiliate from any Multiemployer Plan; (d) the filing of
a notice of intent to terminate a Title IV Plan or the treatment of a plan
amendment as a termination under Section 4041 of ERISA; (e) the institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(f) the failure by any Originator or ERISA Affiliate to make when due required
contributions to a Multiemployer Plan or Title IV Plan unless such failure is
cured within 30 days; (g) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the termination of a Multiemployer Plan under
Section 4041A of ERISA or the reorganization or insolvency of a Multiemployer
Plan under Section 4241 of ERISA; or (i) the loss of a Qualified Plan’s
qualification or tax exempt status.  With respect to a Canadian Originator, the
references to specific provisions of ERISA shall be interpreted to mean
comparable provisions of applicable pension benefits standards legislation.

 

“Event of Servicer Termination” shall have the meaning assigned to it in
Section 8.01 of the Sale Agreement.

 

“Excess Concentration Amount” shall mean, with respect to any Obligor of a
Receivable and as of any date of determination after giving effect to all
Eligible Receivables transferred on such date, the amount by which the
Outstanding Balance of Eligible Receivables owing by such Obligor exceeds
(i) the Concentration Percentage for such Obligor multiplied by (ii) the
Outstanding Balance of all Eligible Receivables on such date; provided, however,
that in the case of an Obligor which is an Affiliate of other Obligors, the
Excess Concentration Amount for such Obligor shall be calculated as if such
Obligor and such one or more affiliated Obligors were one Obligor.

 

“Excluded Obligor” shall mean any Obligor (a) that is an Affiliate of any
Originator, the Parent or the Seller, (b) that is designated as an Excluded
Obligor, based on the Administrative Agent’s reasonable credit judgment of such
Obligor, upon ten (10) Business Days’ prior written notice from the
Administrative Agent to the Seller, the Servicer and the Parent or (c) that,
under the terms of the Credit and Collection Policies, is receiving or should be
receiving merchandise, good or services on cash payment terms basis.

 

“Existing Originator” has the meaning specified in the Recitals to the Sale
Agreement.

 

“Existing Purchase Agreement” has the meaning set forth the Recitals to the
Purchase Agreement.

 

“Existing Sale Agreement” has the meaning specified in the Recitals to the Sale
Agreement.

 

“Facility Termination Date” shall mean the earliest of (a) the date so
designated pursuant to Section 8.01 of the Purchase Agreement, (b) the Final
Purchase Date, and (c) the date of

 

14

--------------------------------------------------------------------------------


 

termination of the Maximum Purchase Limit specified in a notice from the Seller
to the Purchasers delivered pursuant to and in accordance with
Section 2.02(b) of the Purchase Agreement.

 

“Federal Funds Rate” shall mean, for any day, a floating rate equal to the
weighted average of the rates on overnight federal funds transactions among
members of the Federal Reserve System, as determined by the Administrative
Agent.

 

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

 

“Fee Letter” shall mean that certain letter agreement dated the Closing Date
between the Seller and the Administrative Agent and acknowledged by the Parent
and GE Capital Markets, Inc.

 

“Fees” shall mean any and all fees payable to the Administrative Agent or any
Purchaser pursuant to the Purchase Agreement or any other Related Document,
including, without limitation, the Unused Commitment Fee.

 

“Final Purchase  Date” shall mean March 17, 2011, as such date may be extended
with the consent of the Seller, the Purchasers and the Administrative Agent.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, or with respect to any Canadian Originator, generally accepted
accounting principles in Canada, in each case as in effect from time to time,
consistently applied as such term is further defined in Section 2(a) of this
Annex X.

 

“GE Capital” shall mean General Electric Capital Corporation, a Delaware
corporation.

 

“General Concentration Percentage” shall mean at any time of determination with
respect to any Class of Obligor, an amount equal to the highest applicable
percentage listed opposite such Class of Obligor times the aggregate Outstanding
Balance of Eligible Receivables as of such time of determination:

 

Class of Obligor

 

Applicable
Percentage

 

 

 

 

 

Class A Obligor

 

10.0

%

 

 

 

 

Class B Obligor

 

5.0

%

 

“General Trial Balance” shall mean, with respect to any Originator and as of any
date of determination, such Originator’s accounts receivable trial balance
(whether in the form of a computer printout, magnetic tape or diskette) as of
such date, listing Obligors and the Receivables owing by such Obligors as of
such date together with the aged Outstanding Balances

 

15

--------------------------------------------------------------------------------


 

of such Receivables, in form and substance satisfactory to the Seller and the
Administrative Agent.

 

“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof, and any agency, department or
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

 

“Guaranteed Indebtedness” shall mean, as to any Person, any obligation of such
Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person to (a) purchase
or repurchase any such primary obligation, (b) advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation, or (d) indemnify the
owner of such primary obligation against loss in respect thereof.  The amount of
any Guaranteed Indebtedness at any time shall be deemed to be the amount equal
to the lesser at such time of (x) the stated or determinable amount of the
primary obligation in respect of which such Guaranteed Indebtedness is incurred
and (y) the maximum amount for which such Person may be liable pursuant to the
terms of the instrument embodying such Guaranteed Indebtedness; or, if not
stated or determinable, the maximum reasonably anticipated liability (assuming
full performance) in respect thereof.

 

“Incipient Servicer Termination Event” shall mean any event that, with the
passage of time or notice or both, would, unless cured or waived, become an
Event of Servicer Termination.

 

“Incipient Termination Event” shall mean any event that, with the passage of
time or notice or both, would, unless cured or waived, become a Termination
Event.

 

“Increase Effective Date” shall have the meaning assigned to it in Section 2.11
of the Purchase Agreement.

 

“Indemnified Amounts” shall mean, with respect to any Person, any and all suits,
actions, proceedings, claims, damages, losses, liabilities and reasonable
expenses (including, but not limited to, reasonable attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal).

 

“Indemnified Person” shall have the meaning assigned to it in
Section 10.01(a) of the Purchase Agreement.

 

“Indemnified Taxes” shall have the meaning assigned to it in Section 2.08(g) of
the Purchase Agreement.

 

16

--------------------------------------------------------------------------------


 

“Index Rate” shall mean, for any day, a floating rate equal to the highest
determined by the Administrative Agent equal to the Applicable Index Rate Margin
plus the greatest of:

 

(i)                                     the Prime Rate;

 

(ii)                                  the Federal Funds Rate plus 3.00% per
annum;

 

and

 

(iii)                               the sum of:

 

(a)                                  1.50% per annum;

 

and

 

(b)(1)                   the offered rate for deposits in United States Dollars
as of such date for a three month period in United States Dollars which appears
on Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on the second full
LIBOR Business Day preceding such day; divided by (b) a number equal to 1.0
minus the aggregate (but without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements in effect on the day which is two
(2) LIBOR Business Days to such day (including basic, supplemental, marginal and
emergency reserves under any regulations of the Board of Governors of the
Federal Reserve system or other governmental authority having jurisdiction with
respect thereto, as now and from time to time in effect) for Eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D of
such Board) which are required to be maintained by a member bank of the Federal
Reserve System;

 

provided that in no event shall the Index Rate for any day be less than the
LIBOR Rate for the Yield Period in which such day occurs.

 

Each change in any interest rate provided for in the Purchase Agreement based
upon the Index Rate shall take effect at the time of such change in the Index
Rate.

 

“Index Rate Purchase” shall mean a Purchase or portion thereof accruing Daily
Yield by reference to the Index Rate.  Unless a LIBOR Rate Disruption Event
shall have occurred, each Purchase shall be a LIBOR Rate Purchase.

 

“Ineligible Receivable” shall mean any Receivable (or portion thereof) which
fails to satisfy all of the requirements of an “Eligible Receivable” set forth
in the definition thereof.

 

“Initial Sale Date” means, as to any New Originator, the initial date on which
such New Originator sells Receivables to the Seller under the Sale Agreement.

 

“Investment Base” shall mean, as of any date of determination, the amount equal
to the lesser of:

 

17

--------------------------------------------------------------------------------


 

(a)                                  the Maximum Purchase Limit;

 

and

 

(b)                                 an amount equal to the positive difference,
if any, of:

 

(i)                                     the product of (1) the Dynamic Advance
Rate multiplied by (2) the Net Receivables Balance;

 

minus

 

(ii)                                  such other reserves as the Administrative
Agent may reasonably determine from time to time based upon its reasonable
credit judgment following a collateral audit and in consultation with the
Borrower;

 

in each case as disclosed in the most recently submitted Daily Report, Weekly
Report, Monthly Report, Investment Base Certificate or Capital Purchase Request
or as otherwise determined by the Administrative Agent based on Seller
Collateral information available to it, including any information obtained from
any audit or from any other reports with respect to the Seller Collateral, which
determination shall be final, binding and conclusive on all parties to the
Purchase Agreement (absent manifest error).

 

“Investment Base Certificate” shall have the meaning assigned to it in
Section 5.02(b) of the Purchase Agreement.

 

“Investment Company Act” shall mean the provisions of the Investment Company Act
of 1940, 15 U.S.C. § § 80a et seq., and any regulations promulgated thereunder.

 

“Investments” shall mean, with respect to any Seller Account Collateral, the
certificates, instruments, investment property or other investments in which
amounts constituting such collateral are invested from time to time.

 

“IRC” shall mean the Internal Revenue Code of 1986 and any regulations
promulgated thereunder.

 

“IRS” shall mean the Internal Revenue Service.

 

“LIBOR Business Day” shall mean a Business Day on which banks in the city of
London are generally open for interbank or foreign exchange transactions.

 

“LIBOR Rate” shall mean, for any Yield Calculation Period, a per annum rate of
interest determined by the Administrative Agent equal to the Applicable LIBOR
Margin plus the greater of:

 

(i)                                     2.50%;

 

and

 

18

--------------------------------------------------------------------------------


 

(ii)                                  (a) the offered rate for deposits in
United States Dollars for a three month period which appears on Reuters Screen
LIBOR01 Page as of 11:00 a.m., London time, on the second full LIBOR Business
Day next preceding the first day of such Yield Calculation Period; divided by

 

                                               
(b)                                 a number equal to 1.0 minus the aggregate
(but without duplication) of the rates (expressed as a decimal fraction) of
reserve requirements in effect on the day which is two (2) LIBOR Business Days
prior to the beginning of such Yield Calculation Period (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve system or other governmental authority
having jurisdiction with respect thereto, as now and from time to time in
effect) for Eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of such Board) which are required to be maintained
by a member bank of the Federal Reserve System;

 

provided, that if (i) the introduction of or any change in any law or regulation
(or any change in the interpretation thereof) shall make it unlawful, or any
central bank or other Governmental Authority shall assert that it is unlawful,
for a Purchaser to agree to make or to make or to continue to fund or maintain
any Purchases or Capital Investment at the LIBOR Rate or (ii) a LIBOR Rate
Disruption Event shall have occurred, the LIBOR Rate shall in all such cases be
equal to the Index Rate.  For the avoidance of doubt, except as provided in the
immediately preceding proviso, the LIBOR Rate determined for any calendar month
shall remain fixed for such calendar month.

 

If such interest rates shall cease to be available from Reuters News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to the Administrative Agent
and the Seller.

 

“LIBOR Rate Disruption Event” shall mean, for any Purchaser, notification by
such Purchaser to the Seller and the Administrative Agent of any of the
following:  (i) determination by such Purchaser that it would be contrary to law
or the directive of any central bank or other governmental authority to obtain
United States dollars in the London interbank market to fund or maintain its
Purchases or Capital Investment, (ii) the inability of such Purchaser, by reason
of circumstances affecting the London interbank market generally, to obtain
United States dollars in such market to fund its Purchases or Capital Investment
or (iii) a determination by such Purchaser that the maintenance of its Purchases
or Capital Investment will not adequately and fairly reflect the cost to such
Purchaser of funding such investment at such rate.

 

“LIBOR Rate Purchase” shall mean a Purchase or portion thereof accruing Daily
Yield by reference to the LIBOR Rate. Unless a LIBOR Rate Disruption Event shall
have occurred, each Purchase shall be a LIBOR Rate Purchase.

 

“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having

 

19

--------------------------------------------------------------------------------


 

substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
under the UCC or the PPSA or comparable law of any jurisdiction).

 

“Litigation” shall mean, with respect to any Person, any action, claim, lawsuit,
demand, investigation or proceeding pending or threatened against such Person
before any court, board, commission, agency or instrumentality of any federal,
state, local or foreign government or of any agency or subdivision thereof or
before any arbitrator or panel of arbitrators.

 

“Lockbox” shall have the meaning assigned to it in Section 6.01(a)(ii) of the
Purchase Agreement.

 

“Lockbox Account” shall mean any deposit account established by or assigned to
the Seller for the deposit of Collections pursuant to and in accordance with
Section 6.01(a) of the Purchase Agreement.

 

“Lockbox Account Agreement” shall mean any agreement among an Originator, the
Seller, the Administrative Agent, and a Lockbox Account Bank with respect to a
Lockbox and/or a Lockbox Account that provides, among other things, that the
Administrative Agent has “control” (within the meaning of Article 9 of the UCC)
over such Lockbox Account and is otherwise in form and substance acceptable to
the Administrative Agent.

 

“Lockbox Account Bank” shall mean any bank or other financial institution at
which one or more Lockbox Accounts are maintained.

 

“Loss Reserve Rate” shall mean 10%.

 

“Material Adverse Effect” shall mean a material adverse effect on:

 

(a)                                  the business, assets, liabilities,
operations, prospects or financial or other condition of (i) any Originator or
the Originators considered as a whole, (ii) the Seller, (iii) the Servicer or
(iv) the Parent and its Subsidiaries considered as a whole;

 

(b)                                 the ability of any Originator, the Seller,
the Parent or the Servicer to perform any of its obligations under the Related
Documents in accordance with the terms thereof;

 

(c)                                  the validity or enforceability of any
Related Document or the rights and remedies of the Seller, the Purchasers or the
Administrative Agent under any Related Document;

 

(d)                                 the federal income tax attributes of the
sale, contribution or pledge of the Transferred Receivables pursuant to any
Related Document; or

 

(e)                                  the Transferred Receivables (or
collectibility thereof), the Contracts therefor, the Seller Collateral (in each
case, taken as a whole) or the ownership interests or Liens of the Seller or the
Purchasers or the Administrative Agent thereon or the priority of such interests
or Liens.

 

20

--------------------------------------------------------------------------------

 

“Master Agent Account” shall mean account # XXXXXXXX established at Deutsche
Bank Trust Company Americas in the name of the Administrative Agent.

 

“Maturity Date” shall mean, with respect to any Receivable, the due date for
payment therefor specified in the Contract therefor, or, if no date is so
specified, 30 days from the Billing Date.

 

“Maximum Purchase Limit” shall mean One Hundred Seventy Five Million Dollars
($175,000,000) on the Closing Date, as such amount may be adjusted, if at all,
from time to time in accordance with the Purchase Agreement.

 

“Modified Net Receivables Balance” shall mean, as of any date of determination,
an amount equal to the following:

 

MNRB =  DAR * (OBER – ECA);

 

where:

 

MNRB = the Modified Net Receivables Balance;

 

DAR = the Dynamic Advance Rate;

 

OBER  = the Outstanding Balance of Eligible Receivables; and

 

ECA = the Excess Concentration Amount in respect of all Obligors.

 

“Monthly Report” shall have the meaning assigned to it in paragraph (a) of Annex
5.02(a) to the Purchase Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA or under applicable Canadian federal or provincial
pension benefits standards legislation with respect to which any Originator or
ERISA Affiliate is making, is obligated to make, or has made or been obligated
to make, contributions on behalf of participants who are or were employed by any
of them.

 

“Net Receivables Balance” shall mean, as of any date of determination, the
amount equal to:

 

(a)                                  the Outstanding Balance of Eligible
Receivables;

 

minus

 

(b)                                 the Excess Concentration Amount;

 

minus

 

21

--------------------------------------------------------------------------------


 

(c)                                  the Canadian Receivables Excess Amount;

 

in each case as disclosed in the most recently submitted Daily Report, Weekly
Report, Monthly Report, Investment Base Certificate or Capital Purchase Request
or as otherwise determined by the Administrative Agent based on Seller
Collateral information available to it, including any information obtained from
any audit or from any other reports with respect to the Seller Collateral, which
determination shall be final, binding and conclusive on all parties to the
Purchase Agreement (absent manifest error).

 

“Net Worth” shall mean as of any date of determination, the excess, if any, of
(a) the aggregate Outstanding Balance of the Receivables at such time, over
(b) the sum of (i) the Capital Investment at such time, plus (ii) the aggregate
outstanding principal balance of the Subordinated Loans (including any
Subordinated Loan proposed to be made on the date of determination).

 

“New Originator” has the meaning specified in the Recitals to the Sale
Agreement.

 

“Non-Consenting Purchaser” shall have the meaning assigned to it in
Section 12.07(c) of the Purchase Agreement.

 

“Non-Funding Purchaser” means any Purchaser: (a) that has failed for three or
more Business Days to fund any payments required to be made by it under this
Agreement, (b) that has given verbal or written notice to the Seller or the
Administrative Agent or has otherwise publicly announced that such Purchaser
believes it will fail to fund all increases in Capital Investment and other
payments required to be funded by it under this Agreement as of any Settlement
Date; (c) that has, for three or more Business Days, failed to confirm in
writing to the Administrative Agent, in response to a written request of the
Administrative Agent, that it will comply with its funding obligations
hereunder; (d) that has defaulted in fulfilling its obligations (as a purchaser,
lender, agent or letter of credit issuer) under one or more other syndicated
receivables purchaser, loan or credit facilities or (e) with respect to which
one or more Purchaser-Related Distress Events has occurred.

 

“Obligor” shall mean, with respect to any Receivable, the Person primarily
obligated to make payments in respect thereof.

 

“Officer’s Certificate” shall mean, with respect to any Person, a certificate
signed by an Authorized Officer of such Person.

 

“Originator” shall mean any Person that is from time to time party to the Sale
Agreement as an “Originator”.

 

“Originator Support Agreement” shall mean an agreement substantially in the form
of Schedule 3.01 to the Sale Agreement made by Parent in favor of the Seller.

 

“Other Purchaser” shall have the meaning assigned to it in Section 2.03(e) of
the Purchase Agreement.

 

22

--------------------------------------------------------------------------------


 

“Outstanding Balance” shall mean, with respect to any Receivable, as of any date
of determination, the Dollar Equivalent Amount (which amount shall not be less
than zero) equal to (a) the Billed Amount thereof, minus (b) all Collections
received from the Obligor thereunder, minus (c) all discounts to, or any other
modifications by, the Originator, the Seller or the Servicer that reduce such
Billed Amount; provided, that if the Administrative Agent or the Servicer makes
a good faith determination that all payments by such Obligor with respect to
such Billed Amount have been made, the Outstanding Balance shall be zero.

 

“Parent” shall mean Georgia Gulf Corporation.

 

“Parent Group” shall mean the Parent and each of its Affiliates other than the
Seller.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

“PCAOB” shall mean the Public Company Accounting Oversight Board.

 

“Pension Plan” shall mean a Plan described in Section 3(2) of ERISA.

 

“Permitted Encumbrances” shall mean the following encumbrances: (a) Liens for
taxes or assessments or other governmental charges or levies not yet due and
payable; (b) pledges or deposits securing obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (c) pledges or deposits securing bids, tenders,
government contracts, contracts (other than contracts for the payment of
money) or leases to which any Originator, the Seller or the Servicer is a party
as lessee made in the ordinary course of business; (d) deposits securing
statutory obligations of any Originator, the Seller or the Servicer;
(e) inchoate and unperfected workers’, mechanics’, suppliers’ or similar Liens
arising in the ordinary course of business; (f) carriers’, warehousemen’s or
other similar possessory Liens arising in the ordinary course of business;
(g) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Originator, the Seller or the Servicer is a party;
(h) any judgment Lien not constituting a Termination Event under
Section 8.01(g) of the Purchase Agreement; and (i) presently existing or
hereinafter created Liens in favor of the Buyer, the Seller, the Purchasers or
the Administrative Agent under the Purchase Agreement and the Related Documents.

 

“Permitted Investments” shall mean any of the following:

 

(a)                                  obligations of, or guaranteed as to the
full and timely payment of principal and interest by, the United States of
America or obligations of any agency or instrumentality thereof if such
obligations are backed by the full faith and credit of the United States of
America, in each case with maturities of not more than 90 days from the date
acquired;

 

(b)                                 repurchase agreements on obligations of the
type specified in clause (a) of this definition; provided, that the short-term
debt obligations of the party agreeing to repurchase are rated at least A-1 or
the equivalent by S&P and P-1 or the equivalent by Moody’s;

 

23

--------------------------------------------------------------------------------


 

(c)                                  federal funds, certificates of deposit,
time deposits and bankers’ acceptances of any depository institution or trust
company incorporated under the laws of the United States of America or any
state, in each case with original maturities of not more than 90 days or, in the
case of bankers’ acceptances, original maturities of not more than 365 days;
provided, that the short-term obligations of such depository institution or
trust company are rated at least A-1 or the equivalent by S&P and P-1 or the
equivalent by Moody’s;

 

(d)                                 commercial paper of any corporation
incorporated under the laws of the United States of America or any state thereof
with original maturities of not more than 180 days that on the date of
acquisition are rated at least A-1 or the equivalent by S&P and P-1 or the
equivalent by Moody’s; and

 

(e)                                  securities of money market funds rated at
least A-1 or the equivalent by S&P and P-1 or the equivalent by Moody’s.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, trust, association, corporation (including
a business trust), limited liability company, institution, public benefit
corporation, joint stock company, Governmental Authority or any other entity of
whatever nature.

 

“Plan” shall mean, at any time during the preceding five years, an “employee
benefit plan,” as defined in Section 3(3) of ERISA, that any Originator or ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any Originator or ERISA
Affiliate.

 

“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time, and any regulations promulgated thereunder.

 

“Power of Attorney” shall have the meaning assigned to it in Section 9.05 of the
Sale Agreement or Section 9.03 of the Purchase Agreement, as applicable.

 

“Prime Rate” means, as of any date, the rate last quoted by The Wall Street
Journal as the “Prime Rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate, or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).

 

“Privacy Laws” shall have the meaning assigned to it in Section 4.01(c) of the
Purchase Agreement.

 

“Pro Rata Share” shall mean with respect to all matters relating to any
Purchaser, the percentage obtained by dividing (i) the Commitment of that
Purchaser by (ii) the Maximum Purchase Limit, as such percentage may be adjusted
by assignments permitted pursuant to Section 12.02 of the Purchase Agreement;
provided, however, if all of the Commitments are

 

24

--------------------------------------------------------------------------------


 

terminated pursuant to the terms of the Purchase Agreement, then “Pro Rata
Share” shall mean with respect to all matters relating to any Purchaser, the
percentage obtained by dividing (x) the sum of (A) the Capital Investment funded
by such Purchaser, by (y) the Capital Investment funded by all Purchasers.

 

“Proposed Change” shall have the meaning assigned to it in Section 12.07(c) of
the Purchase Agreement.

 

“Purchase” shall have the meaning assigned to it in Section 2.01 of the Purchase
Agreement.  Unless a LIBOR Rate Disruption Event shall have occurred, each
Purchase shall be a LIBOR Rate Purchase.

 

“Purchase Agreement” shall mean the Second Amended and Restated Receivables
Purchase Agreement dated as of the Closing Date, by and among the Seller, the
Purchasers and the Administrative Agent.

 

“Purchase Assignment” shall mean that certain Purchase Assignment dated as of
the Closing Date by and between the Seller and the Administrative Agent in the
form attached as Exhibit 2.04(a) to the Purchase Agreement.

 

“Purchase Date” shall mean each day on which any Purchase is made.

 

“Purchase Excess” shall mean, as of any date of determination, the extent to
which the Capital Investment exceeds the Investment Base, in each case as
disclosed in the most recently submitted Investment Base Certificate, Capital
Purchase Request, Monthly Report, Weekly Report, Daily Report or as otherwise
reasonably determined by the Administrative Agent based on Seller Collateral
information available to it, including any information obtained from any audit
or from any other reports with respect to the Seller Collateral, which
determination shall be final, binding and conclusive on all parties to the
Purchase Agreement (absent manifest error).

 

“Purchaser” shall have the meaning assigned to it in the preamble of the
Purchase Agreement.

 

“Purchaser Interest” shall mean the undivided percentage ownership interest of
the Purchasers in the Transferred Receivables.  The Purchaser Interest of the
Purchasers shall be expressed as a fraction of the total Transferred Receivables
computed as follows:

 

25

--------------------------------------------------------------------------------


 

 

PI

=

 

C
IB

 

 

 

 

 

where:

 

 

 

 

 

 

 

 

 

 

PI

=

 

the Purchaser Interest at the time of determination;

 

 

 

 

 

 

C

=

 

the aggregate Capital Investment at such time; and

 

 

 

 

 

 

IB

=

 

the Investment Base at such time.

 

The Purchaser Interest shall be calculated (or deemed to be calculated) on each
Business Day from the Closing Date through the Facility Termination Date.

 

“Purchaser-Related Distress Event” means, with respect to any Purchaser, that
the following has occurred with respect to such Purchaser or with respect to any
Person that directly or indirectly controls such Purchaser (each a “Distressed
Person”): (i) a voluntary or involuntary case with respect to such Distressed
Person under the Bankruptcy Code or any similar bankruptcy laws of its
jurisdiction of formation; (ii) a custodian, conservator, receiver or similar
official is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets; (iii) such Distressed Person is subject to a forced
liquidation, merger, sale or other change of control supported in whole or in
part by guaranties or other support (including, without limitation, the
nationalization or assumption of majority ownership or operating control by)
from the U.S. government or other Governmental Authority; or (iv) such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person or its assets to be, insolvent,
bankrupt, or deficient in meeting any capital adequacy or liquidity standard of
any such Governmental Authority.

 

“Qualified Plan” shall mean a Pension Plan that is intended to be tax-qualified
under Section 401(a) of the IRC.

 

“Rating Agencies” shall mean Moody’s and S&P.

 

“Ratios” shall mean, collectively, Dilution Ratio, the Defaulted Receivable
Ratio, the Defaulted Receivable Trigger Ratio, Delinquency Trigger Ratio, the
Dilution Reserve Ratio, the Dilution Trigger Ratio and the Turnover Days.  For
purposes of calculating the Dynamic Advance Rate, the Sale Price, or whether any
Termination Event or Incipient Termination Event has occurred, each Ratio
applicable at any time shall be as calculated in the most recently submitted
Monthly Report, or as otherwise determined by the Administrative Agent based on
Seller Collateral information available to it, including any information
obtained from any audit or from any other reports with respect to the Seller
Collateral, which determination shall be final, binding and conclusive on all
parties to the Purchase Agreement (absent manifest error).

 

“Receivable” shall mean, with respect to any Obligor:

 

26

--------------------------------------------------------------------------------


 

(a)                                  indebtedness of such Obligor (whether
constituting an account, chattel paper, document, instrument or general
intangible (under which the Obligor’s principal obligation is a monetary
obligation) and whether or not earned by performance) arising from the provision
of merchandise, goods or services by an Originator, or other Person approved by
the Administrative Agent in its sole discretion, to such Obligor, including the
right to payment of any interest or finance charges and other obligations of
such Obligor with respect thereto;

 

(b)                                 all Liens and property subject thereto from
time to time securing or purporting to secure any such indebtedness of such
Obligor;

 

(c)                                  to the extent relating to such
indebtedness, all right, title and interest in and to the Contracts giving rise
thereto;

 

(d)                                 all guaranties, indemnities and warranties,
insurance policies, financing statements, supporting obligations and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of any such indebtedness;

 

(e)                                  all right, title and interest of any
Originator, the Parent or the Seller in and to any goods (including returned,
repossessed or foreclosed goods) the sale of which gave rise to a Receivable;

 

(f)                                    all Collections with respect to any of
the foregoing;

 

(g)                                 all Records with respect to any of the
foregoing; and

 

(h)                                 all proceeds with respect to any of the
foregoing.

 

Notwithstanding the foregoing, no such indebtedness or other obligations that
arises from, or otherwise relates to, the provision of merchandise or goods
shipped by an Originator from, or services performed by an Originator in, the
Province of Québec, shall constitute a “Receivable” hereunder.

 

“Receivables Assignment” shall have the meaning assigned to it in
Section 2.01(a) of the Sale Agreement.

 

“Records” shall mean all Contracts and other documents, books, records and other
information (including customer lists, credit files, computer programs, tapes,
disks, data processing software and related property and rights) prepared and
maintained by any Originator, the Servicer, any Sub-Servicer or the Seller with
respect to the Receivables and the Obligors thereunder and the Seller
Collateral.

 

“Reduction Notice” shall have the meaning assigned to it in Section 2.03(g) of
the Purchase Agreement.

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Parent as prescribed by the Securities
Laws.

 

27

--------------------------------------------------------------------------------


 

“Regulatory Change” shall mean any change after the Closing Date in any federal,
state or foreign law, regulation (including Regulation D of the Federal Reserve
Board), pronouncement by the Financial Accounting Standards Board or the
adoption or making after such date of any interpretation, directive or request
under any federal, state or foreign law or regulation (whether or not having the
force of law) by any Governmental Authority, the Financial Accounting Standards
Board, or any central bank or comparable agency, charged with the interpretation
or administration thereof that, in each case, is applicable to any Affected
Party.

 

“Reinvestment Purchase” shall have the meaning assigned to it in Section 2.01 of
the Purchase Agreement.

 

“Rejected Amount” shall have the meaning assigned to it in Section 4.04 of the
Sale Agreement.

 

“Related Documents” shall mean each Lockbox Account Agreement, the Sale
Agreement, the Purchase Agreement, each Purchase Assignment, the Existing Sale
Agreement, each Receivables Assignment, the Subordinated Notes, each Originator
Support Agreement and all other agreements, instruments, documents and
certificates identified in the Schedule of Documents and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Person, or any employee of any Person, and delivered in connection
with the Sale Agreement, the Purchase Agreement or the transactions contemplated
thereby.  Any reference in the Sale Agreement, the Purchase Agreement or any
other Related Document to a Related Document shall include all Appendices
thereto, and all amendments, restatements, supplements or other modifications
thereto, and shall refer to such Related Document as the same may be in effect
at any and all times such reference becomes operative.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA.

 

“Required Capital Amount” shall mean, as of any date of determination, an amount
equal to the greater of (i) 3% of the Maximum Purchase Limit as of such date of
determination and (ii) the product of (A) 1.5, (B) the Defaulted Receivable
Ratio as of the Settlement Period most recently ended and (C) the Outstanding
Balance of all Transferred Receivables as of such date of determination.

 

“Requisite Purchasers” shall mean:

 

(i)                                     if there is one Purchaser, such
Purchaser;

 

(ii)                                  if there are two Purchasers, both
Purchasers (or, if one Purchaser is a Non-Funding Purchaser, the Other Purchaser
shall constitute the “Required Purchasers”); and

 

(iii)                               if there are more than two Purchasers, two
or more Purchasers having in the aggregate more than sixty-six and two thirds
percent (66 2/3%) of the aggregate Commitments of all Purchasers, or (b) if the
Commitments have been terminated, two or

 

28

--------------------------------------------------------------------------------


 

more Purchasers having in the aggregate more than sixty-six and two thirds
percent (66 2/3%)  aggregate Capital Investment; provided that so long as any
Purchaser is a Non-Funding Purchaser, the Commitments and Capital Investments of
such Non-Funding Purchaser will not be taken into account in determining the
calculation of which Purchasers constitute Requisite Purchasers.

 

“Retiree Welfare Plan” shall mean, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Sale” shall mean with respect to a sale of receivables under the Sale
Agreement, a sale of Receivables by an Originator to the Seller in accordance
with the terms of the Sale Agreement.

 

“Sale Agreement” shall mean the Amended and Restated Receivables Sale and
Servicing Agreement dated as of the Closing Date, by and among each of the
“Originators” from time to time party thereto, the Servicer and the Seller, as
the Buyer thereunder.

 

“Sale Price” shall mean, with respect to any Sale of any Sold Receivables on
any  Business Day, a price calculated in accordance with the following formula:

 

 

SP

=

 

AOB - (AOB × FMVD);

 

 

 

 

 

where:

 

 

 

 

 

 

 

 

 

 

SP

=

 

the Sale Price,

 

 

 

 

 

 

AOB

=

 

the aggregate Outstanding Balance of all Receivables that were generated by such
Seller since the immediately preceding Business Day;

 

 

 

 

 

 

FMVD

=

 

a Fair Market Value Discount Factor equal to the sum of the LD + CD;

 

29

--------------------------------------------------------------------------------


 

 

LD

=

 

a Loss Discount equal to the ratio, calculated in the most recent Monthly Report
and expressed as a percentage, of (i) the dollar amount of all Transferred
Receivables written off as uncollectible during the period of twelve (12)
consecutive Settlement Periods ending prior to the date of such Monthly Report,
divided by (ii) the aggregate Collections on all Transferred Receivables
received during such period; and

 

 

 

 

 

 

CD

=

 

a Cost Discount, calculated in the most recent Monthly Report, equal to a per
annum percentage that equals (x) the sum of (i) the Index Rate in effect at the
time of such Monthly Report, plus (ii) the Servicing Fee Rate plus (iii) 0.75%
times (y) a fraction, the numerator of which is Turnover Days as of the end of
the Settlement Period immediately preceding such Monthly Report and the
denominator of which is 360.

 

“Sale Price Credit” shall have the meaning assigned to it in Section 2.04 of the
Sale Agreement.

 

“Schedule of Documents” shall mean the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Sale Agreement, the Purchase Agreement and the
other Related Documents and the transactions contemplated thereunder,
substantially in the form attached as Annex Y to the Purchase Agreement and the
Sale Agreement.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities Act” shall mean the provisions of the Securities Act of 1933, 15
U.S.C. Sections 77a et seq., and any regulations promulgated thereunder.

 

“Securities Exchange Act” shall mean the provisions of the Securities Exchange
Act of 1934, 15 U.S.C. Sections 78a et seq., and any regulations promulgated
thereunder.

 

“Securities Laws” shall mean the Securities Act, the Securities Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
PCAOB, as each of the foregoing may be amended and in effect on any applicable
date hereunder.

 

“Seller” shall have the meaning assigned to it in the preamble to the Purchase
Agreement.

 

“Seller Account” shall mean account number XXXXXXXX maintained by the Seller at
Wachovia Bank, National Association.

 

30

--------------------------------------------------------------------------------

 

“Seller Account Collateral” shall have the meaning assigned to it in
Section 7.01(c) of the Purchase Agreement.

 

“Seller Assigned Agreements” shall have the meaning assigned to it in
Section 7.01(b) of the Purchase Agreement.

 

“Seller Collateral” shall have the meaning assigned to it in Section 7.01 of the
Purchase Agreement.

 

“Seller Obligations” shall mean all loans, advances, debts, liabilities,
indemnities and obligations for the performance of covenants, tasks or duties or
for payment of monetary amounts (whether or not such performance is then
required or contingent, or such amounts are liquidated or determinable) owing by
the Seller to any Specified Party under the Purchase Agreement, any other
Related Document and any document or instrument delivered pursuant thereto, and
all amendments, extensions or renewals thereof, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, whether or not
evidenced by any note, agreement or other instrument, arising thereunder,
including the Capital Investment, Daily Yield, Unused Commitment Fees, amounts
payable in respect of Purchase Excess, Successor Servicing Fees and Expenses,
Additional Amounts, Additional Costs and Indemnified Amounts.  This term
includes all principal, Daily Yield (including all Daily Yield that accrues
after the commencement of any case or proceeding by or against the Seller in
bankruptcy, whether or not allowed in such case or proceeding), fees, charges,
expenses, attorneys’ fees and any other sum chargeable to the Seller under any
of the foregoing, whether now existing or hereafter arising, voluntary or
involuntary, whether or not jointly owed with others, direct or indirect,
absolute or contingent, liquidated or unliquidated, and whether or not from time
to time decreased or extinguished and later increased, created or incurred, and
all or any portion of such obligations that are paid to the extent all or any
portion of such payment is avoided or recovered directly or indirectly from any
Purchaser or the Administrative Agent or any assignee of any Purchaser or the
Administrative Agent as a preference, fraudulent transfer or otherwise.

 

“Servicer” shall have the meaning assigned to it in the Preamble to the Sale
Agreement.

 

“Servicer Termination Notice” shall mean any notice by the Administrative Agent
to the Servicer that (a) an Event of Servicer Termination has occurred and
(b) the Servicer’s appointment under the Purchase Agreement has been terminated.

 

“Servicing Fee” shall mean, for any day within a Settlement Period, the amount
equal to (a) (i) the Servicing Fee Rate divided by (ii) 360, multiplied by
(b) the Outstanding Balance of Transferred Receivables on such day.

 

“Servicing Fee Rate” shall mean 1.00%.

 

“Servicing Fee Reserve Rate” shall mean, as of any date of determination, an
amount equal to the product of (i) the Servicing Fee Rate and (ii) a fraction,
the numerator of which is the higher of (a) 30 and (b) the Turnover Days as of
the end of the Settlement Period immediately preceding such date multiplied by
2, and the denominator of which is 360.

 

31

--------------------------------------------------------------------------------


 

“Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Transferred Receivables
and whose name appears on any Officer’s Certificate listing servicing officers
furnished to the Administrative Agent by the Servicer, as such certificate may
be amended from time to time.

 

“Servicing Records” shall mean all Records prepared and maintained by the
Servicer with respect to the Transferred Receivables and the Obligors
thereunder.

 

“Settlement Date” shall mean (i) the first Business Day of each calendar month 
and (ii) from and after the occurrence of a Termination Event, any other
Business Day designated as such by the Administrative Agent in its sole
discretion.

 

“Settlement Period” shall mean (a) solely for purposes of determining the
Ratios, (i) with respect to all Settlement Periods other than the final
Settlement Period, each calendar month, whether occurring before or after the
Closing Date, and (ii) with respect to the final Settlement Period, the period
ending on the Termination Date and beginning with the first day of the calendar
month in which the Termination Date occurs, and (b) for all other purposes,
(i) with respect to the initial Settlement Period, the period from and including
the Closing Date through and including the last day of the calendar month in
which the Closing Date occurs, (ii) with respect to the final Settlement Period,
the period ending on the Termination Date and beginning with the first day of
the calendar month in which the Termination Date occurs, and (iii) with respect
to all other Settlement Periods, each calendar month.

 

“Sold Receivable” shall have the meaning assigned to it in Section 2.01(b) of
the Sale Agreement.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its Debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur Debts or liabilities beyond such
Person’s ability to pay as such Debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
Litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Special Concentration Percentage” shall mean, with respect to any Obligor, that
percentage, if any, set forth in Annex Z to the Purchase Agreement with respect
to such Obligor, or, with respect to any such Obligor or any other Obligor, such
other percentage as the Administrative Agent may at any time and from time to
time designate in its sole discretion with respect to such Obligor in a written
notification to the Seller and the Servicer.

 

32

--------------------------------------------------------------------------------


 

“Specified Parties” shall mean each of the Purchasers, the Administrative Agent,
each Indemnified Person and each other Affected Party.

 

“Spot Rate” for, as of any date, a currency means the rate determined by the
Administrative Agent to be the spot rate for the purchase of such currency with
another currency through its principal foreign exchange trading office at
approximately 10:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Administrative Agent does not have as of the
date of determination a spot buying rate for any such currency.

 

“SPV” shall mean any special purpose funding vehicle which acquires any interest
in a Purchaser’s Capital Investment under the Purchase Agreement.

 

“Stock” shall mean all shares, options, warrants, member interests, general or
limited partnership interests or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act).

 

“Stockholder” shall mean, with respect to any Person, each holder of Stock of
such Person.

 

“Subordinated Loan” shall have the meaning given such term in Section 2.01(c) of
the Sale Agreement.

 

“Subordinated Note” shall have the meaning given such term in Section 2.01(c) of
the Sale Agreement.

 

“Sub-Servicer” shall mean any Person with whom the Servicer enters into a
Sub-Servicing Agreement.

 

“Sub-Servicing Agreement” shall mean any written contract entered into between
the Servicer and any Sub-Servicer pursuant to and in accordance with
Section 7.01 of the Sale Agreement relating to the servicing, administration or
collection of the Transferred Receivables.

 

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity (a) of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions are at the time directly or indirectly owned by
such Person or (b) that is directly or indirectly controlled by such Person
within the meaning of control under Section 15 of the Securities Act.

 

“Successor Servicer” shall have the meaning assigned to it in Section 9.02 of
the Sale Agreement.

 

33

--------------------------------------------------------------------------------


 

“Successor Servicing Fees and Expenses” shall mean the fees and expenses payable
to the Successor Servicer as agreed to by the Seller, the Purchasers and the
Administrative Agent; provided, that, if the Servicer is replaced in accordance
with the terms of the Related Documents, the “Successor Servicing Fees and
Expenses” shall not exceed 110% of such Successor Servicer’s reasonable estimate
of costs of collections.

 

“Termination Date” shall mean the date on which (a) the Capital Investment has
been permanently reduced to zero, (b) all other Seller Obligations under the
Purchase Agreement and the other Related Documents have been indefeasibly repaid
in full and completely discharged and (c) the Commitments have been irrevocably
terminated in accordance with the provisions of Section 2.02(b) of the Purchase
Agreement.

 

“Termination Event” shall have the meaning assigned to it in Section 8.01 of the
Purchase Agreement.

 

“Termination Percentage” shall mean (i) before the first anniversary of the
Closing Date, 2.0% and (ii) thereafter, 1.0%.

 

“Title IV Plan” shall mean a Pension Plan (other than a Multiemployer Plan) that
is covered by Title IV of ERISA and that any Originator or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

 

“Transaction Parties” shall mean the Originators, the Servicer and, if the
Parent is not the Servicer, the Parent.

 

“Transfer” shall mean any Sale or contribution (or purported Sale or
contribution) of Transferred Receivables by any Originator to the Seller
pursuant to the terms of the Sale Agreement.

 

“Transfer Date” shall have the meaning assigned to it in Section 2.01(a) of the
Sale Agreement.

 

“Transferred Receivable” shall mean any Sold Receivable or Contributed
Receivable; provided, that any Receivable repurchased by an Originator thereof
pursuant to Section 4.04 of the Sale Agreement shall not be deemed to be a
Transferred Receivable from and after the date of such repurchase unless such
Receivable has subsequently been repurchased by or contributed to the Seller.

 

“Turnover Days” shall mean, as of any date of determination, the amount
(expressed in days) equal to:

 

(a)                                  a fraction, (i) the numerator of which is
equal to the aggregate Outstanding Balance of Transferred Receivables on the
first day of the three (3) Settlement Periods immediately preceding such date
and (ii) the denominator of which is equal to aggregate

 

34

--------------------------------------------------------------------------------


 

Collections received during such three (3) Settlement Periods with respect to
all Transferred Receivables;

 

multiplied by

 

(b)                                 the average number of days per period
contained in such three (3) Settlement Periods.

 

“UCC” shall mean, with respect to any jurisdiction, the Uniform Commercial Code
as the same may, from time to time, be enacted and in effect in such
jurisdiction.

 

“Unapproved Receivable” shall mean any receivable (a) with respect to which the
Originator’s customer relationship with the Obligor thereof arises as a result
of the acquisition by such Originator of another Person after the date of the
Purchase Agreement or (b) that was originated in accordance with standards
established by another Person acquired by an Originator after the date of the
Purchase Agreement, in each case, solely with respect to any such acquisitions
that have not been approved in writing by the Administrative Agent and then only
for the period prior to any such approval.

 

“Unrelated Amounts” shall have the meaning assigned to it in Section 7.03 of the
Sale Agreement.

 

“Unused Commitment Fee” shall mean a fee in respect of each day of determination
prior to the Facility Termination Date equal to the product of (i) the amount by
which the Maximum Purchase Limit exceeds the Capital Investment (in each case,
as of such date of determination) and (ii) a per annum margin equal to 1.00%.

 

“Weekly Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02(a) to the Purchase Agreement.

 

“Welfare Plan” shall mean a Plan described in Section 3(i) of ERISA.

 

“Yield Calculation Period” shall mean, any calendar month, commencing with the
first Business Day of such calendar month, and ending with the last day of such
calendar month (or if the last day of such calendar month is not a Business Day,
the next succeeding business day of the following calendar month).

 

“Yield Reserve Rate” shall mean, as of any date of determination, an amount
equal to the product of (i) 1.5, (ii) the Prime Rate and (iii) a fraction, the
numerator of which is the higher of (a) 30 and (b) the Turnover Days as of the
end of the Settlement Period immediately preceding such date multiplied by 2,
and the denominator of which is 360.

 

SECTION 2.                                Other Terms and Rules of Construction.

 

(a)                                  Accounting Terms.  Unless otherwise
specifically provided therein, any accounting term used in any Related Document
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations thereunder shall be computed in

 

35

--------------------------------------------------------------------------------


 

accordance with GAAP consistently applied.  That certain items or computations
are explicitly modified by the phrase “in accordance with GAAP” shall in no way
be construed to limit the foregoing.

 

(b)                                 Other Terms.  All other undefined terms
contained in any of the Related Documents shall, unless the context indicates
otherwise, have the meanings provided for by the UCC as in effect in the State
of New York to the extent the same are used or defined therein.

 

(c)                                  Rules of Construction.  Unless otherwise
specified, references in any Related Document or any of the Appendices thereto
to a Section, subsection or clause refer to such Section, subsection or clause
as contained in such Related Document.  The words “herein,” “hereof” and
“hereunder” and other words of similar import used in any Related Document refer
to such Related Document as a whole, including all annexes, exhibits and
schedules, as the same may from time to time be amended, restated, modified or
supplemented, and not to any particular section, subsection or clause contained
in such Related Document or any such annex, exhibit or schedule.  Any reference
to any amount on any date of determination means such amount as of the close of
business on such date of determination.  Any reference to or definition of any
document, instrument or agreement shall, unless expressly noted otherwise,
include the same as amended, restated, supplemented or otherwise modified from
time to time.  Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter genders.  The words “including,”
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; the word “or” is not exclusive; references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Related Documents) or, in the case of Governmental Authorities,
Persons succeeding to the relevant functions of such Persons; and all references
to statutes and related regulations shall include any amendments of the same and
any successor statutes and regulations.

 

(d)                                 Rules of Construction for Determination of
Ratios.  The Ratios as of the last day of the Settlement Period immediately
preceding the Closing Date shall be established by the Administrative Agent on
or prior to the Closing Date and the underlying calculations for periods
immediately preceding the Closing Date to be used in future calculations of the
Ratios shall be established by the Administrative Agent on or prior to the
Closing Date in accordance with the form of Monthly Report.  For purposes of
calculating the Ratios, (i) averages shall be computed by rounding to the second
decimal place and (ii) the Settlement Period in which the date of determination
thereof occurs shall not be included in the computation thereof and the first
Settlement Period immediately preceding such date of determination shall be
deemed to be the Settlement Period immediately preceding the Settlement Period
in which such date of determination occurs.

 

36

--------------------------------------------------------------------------------
